Exhibit 10.1

 

 

 



 

 

 

PURCHASE AGREEMENT

 

BETWEEN

 

BEHRINGER HARVARD 1221 COIT LP,
a Texas limited partnership

 

AS SELLER

 

 

AND

 

 

CARTER VALIDUS PROPERTIES, LLC,
a Delaware limited liability company

 

AS PURCHASER

 

 

covering and describing

 

 

1221 Coit Road

 

 

in

 

Collin County, Texas

 

 

 

 



 

 

 

 



PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is entered into as of July ___, 2012,
between BEHRINGER HARVARD 1221 COIT LP, a Texas limited partnership (“Seller”),
and CARTER VALIDUS PROPERTIES, LLC, a Delaware limited liability company
(“Purchaser”).

 

ARTICLE I

PURCHASE AND SALE

 

1.1                 Agreement of Purchase and Sale. In consideration of their
covenants set forth in this Agreement, Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller, for the Purchase Price (as hereinafter
defined) and on the terms and conditions set forth herein, the following:

 

(a)                All of the land situated in the City of Plano, the County of
Collin and the State of Texas, described on Exhibit A attached hereto and made a
part hereof, together with all right, title and interest of Seller in and to all
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or appertaining thereto, and together with all right, title and interest
of Seller in and to adjacent streets, alleys and rights-of-way (the “Real
Estate”).

 

(b)               All structures, buildings, improvements and fixtures,
including without limitation all equipment and appliances, used in connection
with the operation or occupancy thereof, such as heating and air-conditioning
systems and facilities used to provide any utility services, parking services,
refrigeration, ventilation, trash disposal or other fixtures owned by Seller and
located on the Real Estate (“Improvements”).

 

(c)                All personal property owned by Seller located on or in the
Real Estate or Improvements and used in connection with the operation and
maintenance of the Real Estate or Improvements (“Personal Property”).

 

(d)               Seller’s interest in all leases and other agreements to occupy
the Real Estate and/or the Improvements, or any portion thereof, as amended from
time to time, in effect on the date of Closing, as hereinafter defined (all such
leases and agreements being sometimes collectively referred to herein as
“Leases”).

 

(e)                All intangible property owned by Seller and used in
connection with the Real Estate, Improvements and Personal Property, including
specifically, without limitation, all right, title and interest of Seller in and
to the following: (i) all trademarks and trade names used in connection with any
part of the Real Estate and Improvements (specifically excluding, however, the
name “Behringer Harvard,” any derivative thereof or any name which includes the
words “Behringer Harvard” or any derivative thereof), (ii) all plans and
specifications, if any, in the possession of Seller which were prepared in
connection with the construction of any of the Improvements, (iii) all licenses
and permits now in effect with respect to the Real Estate, Improvements and
Personal Property, and (iv) all written service and maintenance contracts
(“Service Contracts”), and warranties in effect at Closing (as hereinafter
defined) and relating to the Property (as hereinafter defined), but only to the
extent that such Service Contracts and warranties are assignable by Seller
without any necessary third party consent, or to the extent that all necessary
third party consents to such assignments have been obtained (provided that
Seller shall not be obligated to obtain such third party consents) including
without limitation all equipment leases and all rights of Seller thereunder
relating to equipment or property located upon the Property, which will survive
Closing and which Purchaser elects to assume pursuant to Section 5.4(c) herein
(“Intangible Property”).

 



PURCHASE AGREEMENTPage 1 

 

 

1.2                 Property Defined. The Real Estate, Improvements, Personal
Property, Leases and Intangible Property are sometimes collectively referred to
herein as the “Property.”

 

1.3                 Permitted Exceptions. The Property shall be conveyed subject
to the matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II hereof (herein referred to collectively as the “Permitted
Exceptions”).

 

1.4                 Purchase Price. The purchase price for the Property shall be
TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00) (“Purchase Price”).

 

1.5                 Payment of Purchase Price. The Purchase Price, as increased
or decreased by prorations and adjustments as herein provided, shall be payable
in full at Closing in cash by wire transfer of immediately available federal
funds to a bank account designated by Seller in writing to Purchaser prior to
the Closing.

 

1.6                 Earnest Money. Simultaneously with the execution and
delivery of this Agreement, Purchaser is depositing with Chicago Title Insurance
Company (the “Title Company”), having its office at 2001 Bryan Street, Suite
1700, Dallas, Texas 75201, Attention: Konrad Kaltenbach (the “Escrow Agent”),
the sum of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the “Earnest
Money”) in good funds, either by certified bank or cashier’s check or by federal
wire transfer. The Escrow Agent shall hold the Earnest Money in an
interest-bearing account in accordance with the terms and conditions of this
Agreement. All interest accruing on such sum shall become a part of the Earnest
Money and shall be distributed as Earnest Money in accordance with the terms of
this Agreement. If Purchaser does not exercise the right to terminate this
Agreement in accordance with Section 2.4 or Section 3.3 hereof, upon the
expiration of the Inspection Period (as such term is defined in Section 3.2
hereof) the Earnest Money shall be released to Seller and no interest shall
accrue on the Earnest Money so released to Seller. The Earnest Money shall be
applied to the Purchase Price at Closing unless otherwise set forth herein.
After the expiration of the Inspection Period, the Earnest Money shall become
non-refundable to Purchaser unless otherwise expressly set forth in this
Agreement.

 

1.7                 Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Agreement. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Agreement, and is
nonrefundable in all events.

 

1.8                 Contingency. Notwithstanding anything herein to the
contrary, Seller has informed Purchaser and Purchaser has acknowledged that the
sale of the Property by Seller is contingent upon Seller obtaining board
approval for the same. If the sale and the terms set forth in this Agreement are
not approved by Seller’s board by August 6, 2012, then Seller shall provide
Purchaser with written notice of such lack of approval before 6:00 p.m. Dallas,
Texas time on August 7, 2012 and this Agreement shall terminate, the Earnest
Money shall be returned to Purchaser and neither party shall have any further
obligations hereunder except those obligations that expressly survive
termination.

 



PURCHASE AGREEMENTPage 2 

 

 

ARTICLE II

TITLE AND SURVEY

 

2.1                 Title Commitment. As soon after the Effective Date as
reasonably practicable through the use of good faith efforts by Seller, Seller
shall cause the Title Company to deliver to Purchaser, at Seller’s expense,
(a) a title commitment (“Commitment”) for an owner’s policy of title insurance
issued by the Title Company in the amount of the Purchase Price, and (b) copies
of all recorded instruments referenced in Schedule B and Schedule C of the
Commitment.

 

2.2                 Survey. As soon after the Effective Date as reasonably
practicable through the use of good faith efforts by Seller, Seller shall cause
to be delivered to Purchaser, at Seller’s expense, the existing survey (the
“Existing Survey”) of the Real Estate and Improvements. Purchaser shall, at its
sole cost, be responsible for obtaining an updated survey (the “Updated Survey,”
and together with the Existing Survey, the “Survey”). Purchaser shall cause a
copy of the Updated Survey to be delivered to Seller and the Title Company
promptly following completion.

 

2.3                 Review of Commitment and Survey. Purchaser shall have five
(5) business days (the “Title Review Period”) after the receipt of the last of
the Commitment, copies of all instruments referred to in Schedule B and
Schedule C thereof, and the Survey to notify Seller in writing of such
objections as Purchaser may have to anything contained in the Commitment or the
Survey; provided, however, that Purchaser shall not have the right to object to
any Permitted Exceptions described in Section 2.5 below. If Purchaser fails to
object in writing to any item contained in the Commitment or the Survey during
the Title Review Period, Purchaser shall be deemed to have waived its right to
object to such item, and such item shall thereafter be deemed a Permitted
Exception. In the event that Purchaser objects to any item contained in the
Commitment or the Survey within the Title Review Period (such items being herein
referred to as “Title Defects”), Seller shall notify Purchaser in writing within
five (5) business days following the date of Purchaser’s notice of such Title
Defects (the “Cure Period”) that either (a) the Title Defects have been, or will
be at or prior to Closing, removed from the Commitment or the Survey, as the
case may be, or (b) Seller has failed or refuses to arrange to have the Title
Defects removed. Purchaser’s failure to obtain an Updated Survey in a timely
manner shall not extend the period for review of the Commitment or Survey beyond
the Inspection Period, provided that Purchaser may terminate this Agreement
prior to the expiration of the Inspection Period in accordance with the
provisions of Section 3.3.

 

2.4                 Failure to Cure Title Defects. If upon the expiration of the
Cure Period Seller has not notified Purchaser that Seller has arranged to have
the Title Defects removed, then Purchaser may elect (which election must be made
in writing within five (5) days following expiration of the Cure Period) either:
(a) to terminate this Agreement, in which event the Earnest Money shall be
returned to Purchaser as Purchaser’s sole remedy hereunder; or (b) to take title
as it then is. If Purchaser does not, within five (5) days after the expiration
of the Cure Period, send written notice to Seller of its election to terminate
this Agreement pursuant to clause (a) of the preceding sentence, then:
(x) Purchaser shall be deemed to have elected to take title as it then is
without any reduction in the Purchase Price; (y) all Title Defects not removed
from the Commitment or the Survey will thenceforth be deemed Permitted
Exceptions; and (z) this Agreement shall remain in full force and effect.
Anything to the contrary in this Agreement notwithstanding, Seller shall have no
affirmative obligation hereunder to expend any funds or incur any liabilities in
order to cause any matters shown in the Commitment or the Survey to be removed,
cured or insured over, except that Seller shall pay or discharge any lien or
encumbrance arising after the date hereof and voluntarily created or assumed by
Seller and not created by or resulting from the acts of Purchaser or other
parties not related to Seller. If the Commitment (or any subsequent revision
thereof) discloses exceptions other than the Permitted Exceptions, and other
than those which Seller has agreed to insure against, pay or discharge, then
unless Purchaser agrees to accept title as it then is without reduction of the
Purchase Price, Purchaser may, at its option, terminate this Agreement, in which
event the Earnest Money shall be returned to Purchaser as Purchaser’s sole
remedy under this Agreement.

 



PURCHASE AGREEMENTPage 3 

 

 

2.5                 Other Permitted Exceptions. In addition to those matters
shown in the Commitment and the Survey which become Permitted Exceptions
pursuant to Section 2.4 above, the following shall also be deemed to be
Permitted Exceptions: (a) the Leases; (b) taxes and standby fees for the year in
which Closing occurs; (c) liens and encumbrances arising after the date hereof
to which Purchaser consents in writing; and (d) any liens or encumbrances of a
definite or ascertainable amount, provided that Seller causes such liens or
encumbrances to be insured around such that same do not appear as an exception
in the owner’s title insurance policy issued to Purchaser pursuant to the
Commitment.

 

2.6                 Owner Title Policy. Subject to the provisions of Sections
2.4 and 2.5, on the Closing Date (or as soon thereafter as reasonably
practicable) Seller shall cause the Title Company to issue a T-1 owner’s title
insurance policy at Seller’s cost insuring fee simple title in Purchaser as of
the Closing Date, in accordance with the Commitment, subject only to the
Permitted Exceptions; provided, however, that Seller shall have no obligation to
pay anything other than the basic premium for such title insurance policy. If
Purchaser desires to obtain a modification of the “survey exception” or any
other modification or endorsement, same shall be at the sole expense of
Purchaser.

 

2.7                 Expiration of Inspection Period. It is the intent of the
parties that the right granted to Purchaser to terminate this Agreement shall
expire upon the expiration of the Inspection Period, notwithstanding that the
Title Review Period, the Cure Period or any election period may extend beyond
the expiration of the Inspection Period. Accordingly, notwithstanding anything
contained herein to the contrary, if Purchaser has not terminated this Agreement
pursuant to Section 2.4(a) prior to the expiration of the Inspection Period,
then Purchaser shall no longer have any right to terminate this Agreement under
Section 2.4(a), and in such event Purchaser shall be bound to accept title to
the Property under the conditions specified in Sections 2.4(x), 2.4(y) and
2.4(z) above.

 

2.8                 New Title Defects. In the event that after the delivery of
the Existing Survey and after the expiration of the Title Review Period, or,
after the expiration of the Inspection Period and prior to Closing, a revision
of the Title Commitment or the Updated Survey reveals an adverse matter
objectionable to Purchaser that was not disclosed to Purchaser prior to the
expiration of the Inspection Period and is not a Permitted Exception (a “New
Title Defect”), Purchaser shall have five (5) days after such matter is
disclosed to Purchaser to send written notice to Seller of such New Title Defect
(it being agreed that if Purchaser fails to object to the New Title Defect
within such five-day period, then such New Title Defect shall thereafter be
deemed a Permitted Exception). Seller shall notify Purchaser in writing within
five (5) days following the date of Purchaser’s notice of such New Title Defect
(the “New Title Defect Cure Period”) that either (a) the New Title Defect has
been, or will be at or prior to Closing, removed from the Commitment or the
Survey, as the case may be, or (b) Seller has failed to arrange to have the New
Title Defect removed. If, upon the expiration of the New Title Defect Cure
Period, Seller has not notified Purchaser that Seller has arranged to have the
New Title Defect removed, then Purchaser may elect (which election must be made
in writing within five (5) days following expiration of the New Title Defect
Cure Period) either: (i) to terminate this Agreement as Purchaser’s sole remedy
hereunder (in which event the Earnest Money shall be returned to Purchaser); or
(ii) to take title as it then is. If Purchaser does not, within five (5) days
after the expiration of the New Title Defect Cure Period, send written notice to
Seller of its election to terminate this Agreement pursuant to clause (i) of the
preceding sentence, then (x) Purchaser shall be deemed to have elected to take
title as it then is without any reduction in the Purchase Price; (y) the New
Title Defect will thenceforth be deemed a Permitted Exception; and (z) this
Agreement shall remain in full force and effect.

 



PURCHASE AGREEMENTPage 4 

 

 

ARTICLE III

INSPECTION PERIOD

 

3.1                 Property Documents. As soon after the Effective Date as
reasonably practicable through the use of good faith efforts by Seller, Seller
shall deliver through a secure website or make available to Purchaser at the
Property, to the extent (and only to the extent) that such items are available
and in Seller’s actual possession, the documents described on Exhibit B attached
hereto and made a part hereof for all purposes (the “Property Documents”).
Purchaser shall, if requested by Seller, execute instruments acknowledging
receipt of the Property Documents or any other document delivered or made
available to Purchaser in connection with the transaction contemplated hereby.
During the Inspection Period (as hereinafter defined), Purchaser may inspect the
Property Documents during normal business hours and may photocopy same at
Purchaser’s expense. Notwithstanding the foregoing provisions, Seller shall not
be obligated to deliver to Purchaser any report listed in Exhibit B if the terms
of such report restrict Seller from doing so. With respect to any report
described in Exhibit B which Seller delivers to Purchaser, Purchaser understands
and agrees that (a) such report shall be delivered to Purchaser for general
information purposes only, (b) Purchaser shall not have any right to rely on any
report received from Seller and will not rely thereon, but rather will rely on
inspections and reports performed by or on behalf of Purchaser, and (c) Seller
shall have absolutely no liability for any inaccuracy in or omission from any
report which it delivers to Purchaser. Any failure of Seller to timely deliver
any of the Property Documents will not extend the Inspection Period beyond the
period prescribed in Section 3.2 hereof, and Purchaser’s sole and exclusive
remedy on account of any such failure will be to terminate this Agreement prior
to the expiration of the Inspection Period in accordance with the provisions of
Section 3.3. Seller makes no representation or warranty, express or implied, as
to the accuracy or completeness of the information contained in the Property
Documents.

 

3.2                 Right of Inspection. During the period beginning on the day
Seller grants Purchaser access to the Property Documents as described in Section
3.1 above and ending at 5 p.m., Dallas, Texas time, on July 25, 2012 (the
“Inspection Period”), Purchaser and its representatives (including Purchaser’s
architects, engineers and consultants) shall have the right to examine the
Property Documents and to make a physical inspection of the Property (including
the right to conduct such soil, engineering, environmental, hazardous or toxic
material, noise pollution, seismic or other physical test, study or
investigation as Purchaser may desire, provided, however, that Purchaser must
obtain Seller’s consent, which may be withheld in Seller’s sole discretion, to
any physically invasive testing or any testing involving sampling). In this
regard, Purchaser and its authorized agents and representatives shall be
entitled to enter upon the Property at all reasonable times during the
Inspection Period, upon reasonable prior oral or written notice to Seller and
sufficient to provide at least 24 hours advance written to any affected tenants
and while accompanied by a representative of Seller, subject to the rights of
tenants of the Property. All activities by Purchaser or its representatives
during the Inspection Period shall be coordinated through Seller’s designated
representative, Jeff Carter, including, but not limited to, contact with
tenants. Purchaser must be accompanied by Seller’s manager for the Property or
another designated representative of Seller or have received Seller’s written
permission prior to entering upon the Property in connection with Purchaser’s
inspection; provided, however, Purchaser may not enter into any space leased by
any tenant without being accompanied by Seller’s manager for the Property or
another designated representative of Seller. Seller agrees to make its manager
or other representative reasonably available during normal business hours. All
inspections shall occur at reasonable times agreed upon by Seller and Purchaser
and shall be conducted so as not to unreasonably interfere with use of the
Property by Seller or tenants of the Property. In no event shall Purchaser or
its representatives perform any off-site testing. Purchaser will use its best
efforts to minimize any disruption or interference caused by any such testing
and will repair damage caused by such testing. Before and during Purchaser
inspections, Purchaser and each Purchaser representative conducting any
Purchaser inspection shall maintain workers’ compensation insurance in
accordance with applicable law, and Purchaser, or the applicable Purchaser
representative conducting any Purchaser inspection, shall maintain
(a) commercial general liability insurance with limits of at least Three Million
Dollars ($3,000,000) for bodily or personal injury or death, (b) property damage
insurance in the amount of at least One Million Dollars ($1,000,000), and
(c) contractual liability insurance. Purchaser shall deliver to Seller evidence
of such workers’ compensation insurance and a certificate evidencing the
commercial general liability, property damage and contractual liability
insurance before conducting any Purchaser inspection on the Property. Each such
insurance policy shall be written by a reputable insurance company having a
rating of at least “A+: VII” by Best’s Rating Guide (or a comparable rating by a
successor rating service), and shall otherwise be subject to Seller’s prior
approval.

 



PURCHASE AGREEMENTPage 5 

 

 

3.3                 Right of Termination Seller agrees that in the event
Purchaser determines, in its sole discretion, that the Property is not suitable
for its purposes, then Purchaser shall have the right (“Purchaser’s Termination
Right”) to terminate this Agreement on or before the expiration date of the
Inspection Period. Purchaser’s Termination Right shall be exercisable only by
sending written notice of termination (the “Notice of Termination”) to Seller
prior to the expiration of the Inspection Period. In the event that Purchaser
timely exercises Purchaser’s Termination Right, this Agreement shall terminate
and the Earnest Money shall be returned to Purchaser. If Purchaser fails to send
Seller a Notice of Termination prior to the expiration of the Inspection Period,
Purchaser shall be deemed to have approved the Property Documents and the
Property in all respects and Purchaser’s Termination Right shall automatically
and irrevocably expire.

 

3.4                 Payment of Certain Expenses Upon Termination.
Notwithstanding anything contained in this Agreement to the contrary, in the
event that Purchaser exercises Purchaser’s Termination Right, Purchaser shall be
responsible for payment of any escrow costs charged by the Title Company in
connection with this Agreement. In addition, to the extent not already done,
Purchaser will promptly restore the Property to its original condition if
damaged or changed due to the tests and inspections performed by Purchaser, free
of any mechanic’s or materialman’s liens or other encumbrances arising out of
any of the inspections or tests, and will provide Seller, at no cost to Seller,
with a copy of the results of any tests and inspections made by Purchaser,
excluding any market and economic feasibility studies. The provisions of this
Section 3.4 shall survive any termination of this Agreement.

 

3.5                 Indemnity and Release. Purchaser hereby indemnifies and
agrees to defend and hold Seller and the Property harmless of and from any and
all losses, liabilities, costs, expenses (including, without limitation,
reasonable attorneys’ fees and costs of court), damages, liens, claims
(including, without limitation, mechanics’ or materialmen’s liens or claims of
liens), actions and causes of action arising from or relating to Purchaser’s (or
Purchaser’s agents, independent contractors, servants, employees or
representatives) entering upon the Property to test, study, investigate or
inspect the same or any part thereof, whether pursuant to Section 3.2 or
otherwise, except to the extent arising solely from the negligence of Seller.
Purchaser further waives and releases any claims, demands, damages, actions,
causes of action or other remedies of any kind whatsoever against Seller for
property damages or bodily and/or personal injuries to Purchaser, its agents,
independent contractors, servants, employees and/or representatives arising out
of the entry or use in any manner of the Property by any of the foregoing
persons. The provisions of this Section 3.5 shall survive the Closing or any
termination of this Agreement and are not subject to any liquidated damage
limitation on remedies, notwithstanding anything to the contrary in this
Agreement.

 



PURCHASE AGREEMENTPage 6 

 

 

ARTICLE IV

CLOSING

 

4.1                 Time and Place. The consummation of the purchase and sale of
the Property (“Closing”) shall take place at the office of the Escrow Agent, or,
at Seller’s option, at the office of Seller’s outside counsel, on a date (the
“Closing Date”) mutually agreed upon by the parties, but not later than August
15, 2012, provided however, that if the replatting of the real estate as
described in the Bowen Road Data Center Agreement (as hereinafter defined) is
not accomplished by such date, then the Closing shall occur on the fifth (5th)
business day after such replatting is accomplished. Notwithstanding the
foregoing, in no event shall the Closing occur later than December 31, 2012 due
to the replatting not being completed, in which event this Agreement shall
terminate without any further action or notice being required by either party
and the Earnest Money shall be returned to Purchaser. At Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3 below, the performance of which obligations shall be concurrent
conditions.

 

4.2                 Seller’s Obligations at Closing. At Closing, Seller shall:

 

(a)                deliver to Purchaser a Special Warranty Deed (the “Deed”) in
the form of Exhibit C attached hereto, executed and acknowledged by Seller and
in recordable form, it being agreed that the conveyance effected by the Deed
shall be subject to the Permitted Exceptions;

 

(b)               deliver to Purchaser a Bill of Sale in the form of Exhibit D
attached hereto (the “Bill of Sale”) executed by Seller;

 

(c)                join with Purchaser in the execution of an Assignment and
Leases and Security Deposits in the form of Exhibit E attached hereto;

 

(d)               join with Purchaser in the execution of an Assignment and
Assumption of Intangible Property and Other Rights in the form of Exhibit F
attached hereto;

 

(e)                join with Purchaser in the execution of letters to tenants at
the Real Estate in the form of Exhibit G attached hereto and made a part hereof
for all purposes;

 

(f)                deliver to Purchaser an affidavit sworn by an officer of
Seller in the form of Exhibit H attached hereto and made a part hereof for all
purposes (the “FIRPTA Affidavit”), or in such other form as may be prescribed by
federal regulations;

 

(g)                deliver to the Title Company evidence of its capacity and
authority for the closing of this transaction;

 

(h)               deliver to Purchaser such tenant estoppel certificates (as
described in Section 5.7 hereof) as are in Seller’s possession; and

 

(i)                 deliver to Purchaser possession of the Property.

 

4.3                 Purchaser’s Obligations at Closing. At Closing, Purchaser
shall:

 

(a)                pay to Seller the Purchase Price in cash or immediately
available funds, it being agreed that the Earnest Money shall be delivered to
Seller at Closing and applied towards payment of the Purchase Price.

 



PURCHASE AGREEMENTPage 7 

 

 

(b)               join with Seller in execution of the instruments described in
Sections 4.2(c) and 4.2(d);

 

(c)                prepare and deliver to Seller and join with Seller in the
execution of letters to tenants at the Real Estate in the form of Exhibit G
attached hereto;

 

(d)               deliver to Seller an Agreement Regarding Disclaimers in the
form of Exhibit H attached hereto executed by Purchaser and counsel for
Purchaser;

 

(e)                deliver to Seller such evidence as Seller’s counsel and/or
the Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser; and

 

(f)                deliver such other documents as may be reasonably required to
close this transaction, duly executed where required.

 

4.4                 Prorations. The following adjustments to the Purchase Price
paid hereunder shall be made between Seller and Purchaser and shall be prorated
(as applicable) on a per diem basis as if Purchaser owned the Property for the
entire day on the Closing Date:

 

(a)                Subject to the provisions of Section 4.4(i) below, all real
estate taxes and installments of special assessments due and payable with
respect to the calendar year of Closing shall be prorated between Seller and
Purchaser at Closing. All other installments of special assessments not yet due
and payable shall be paid by Purchaser. If at the time of Closing the tax rate
or the assessed valuation for the current year has not yet been fixed, taxes
shall be prorated based upon the tax rate and the assessed valuation established
for the previous tax year; provided, however, that Seller and Purchaser agree
that to the extent the actual taxes for the current year differ from the amount
so apportioned at Closing, the parties hereto will make all necessary
adjustments by appropriate payments between themselves following the Closing as
soon a possible following Closing, and this provision shall survive Closing.
Seller reserves the right to meet with governmental officials and to contest any
reassessment concerning or affecting Seller's obligations under this
Section 4.4(a).

 

(b)               Current rents, advance rentals (but only to the extent
actually received by Seller) and other income from the Property shall be
prorated between Seller and Purchaser at Closing based upon such amounts
actually collected by Seller as of the Closing Date. Rent which is unpaid or
delinquent as of the Closing Date shall not be prorated, but such unpaid or
delinquent rent collected after the Closing Date shall be delivered as follows:
(i) if Seller collects any unpaid or delinquent rent after the Closing Date,
Seller shall deliver to Purchaser any such rent relating to the Closing Date and
any period thereafter within fifteen (15) days after the receipt thereof, and
(ii) if Purchaser collects any unpaid or delinquent rent after the Closing Date,
Purchaser shall deliver to Seller any such rent relating to the period prior to
the Closing Date within fifteen (15) days after the receipt thereof. Seller and
Purchaser agree that (A) all rent received by Seller after the Closing Date
shall be applied first to delinquent rentals, if any, in the order of their
maturity, and then to current rentals, and (B) all rent received by Purchaser
after the Closing Date shall be applied first to current rentals and then to
delinquent rentals, if any, in inverse order of maturity. Purchaser will make a
good faith effort after Closing to collect all rents (including without
limitation the Pass-Through Expenses and percentage rents described in
Section 4.4(c) below) in the usual course of Purchaser’s operation of the
Property, but Purchaser will not be obligated to institute any lawsuit or incur
any expense to collect delinquent rents. In the event that there shall be any
rents or other charges under any Leases which, although relating to a period
prior to the Closing Date, do not become due and payable until on or after the
Closing Date, then any rents or charges of such type received by Purchaser or
its agents or Seller or its agents subsequent to the Closing Date shall, to the
extent applicable to a period prior to the Closing Date, be prorated between
Seller and Purchaser and Seller's portion thereof shall be remitted to Seller by
Purchaser within fifteen (15) days after the receipt thereof. Notwithstanding
the foregoing provisions, Seller shall not be required to prorate any amounts
collected by Seller after Closing from former tenants of the Property, it being
understood and agreed that Seller may retain all amounts that Seller recovers
from such former tenants.

 



PURCHASE AGREEMENTPage 8 

 

 

(c)                With respect to additional rent attributable to insurance,
taxes, common area maintenance and other operating expenses which are passed
through to tenants under the Leases (the “Pass Through Expenses”) and as of the
Closing Date are unbilled or billed but not yet collected, Purchaser shall, upon
collection of such Pass Through Expenses, remit to Seller an amount equal to
that portion of Pass Through Expenses which accrued prior to the Closing Date.
With respect to Pass Through Expenses which have not been billed to tenants as
of the Closing Date, Purchaser shall bill each tenant for same in accordance
with each such tenant’s Lease. With respect to percentage rents based upon gross
sales or other income generated by the business of a tenant located on the
Property during a specified period of time (the “Applicable Period”), Purchaser
shall, upon collection of such percentage rent, remit to Seller an amount equal
to the product of the percentage rent so collected multiplied by a fraction, the
numerator of which is the number of days which have elapsed in the Applicable
Period prior to the Closing Date and the denominator of which is the total
number of days in the Applicable Period.

 

(d)               Utilities and other customarily prorated expenses payable by
Seller, including but not limited to water, sewer, gas, electricity, trash
removal and fire protection service, and any Service Contracts to be transferred
to and assumed by Purchaser, to the extent paid for by Seller or required to be
paid for by Seller for a period after Closing, will be prorated as of the
Closing Date. Other expenses relating to the Property up to the Closing Date and
all periods prior thereto including those required by any Service Contracts
which are not to be transferred and assumed by Purchaser will be paid for by
Seller and Purchaser shall not be liable therefor. Seller will not assign to
Purchaser, and Purchaser will not be entitled to, any deposits held by any
utility company or other company servicing the Property; but rather such
deposits will be returned to Seller and Purchaser will arrange and bear all
responsibility to arrange with all utility companies to have accounts styled in
Purchaser’s name beginning on the Closing Date. The provisions of this
Section 4.4(d) shall survive the Closing.

 

(e)                At the Closing, Seller will, at Seller’s option, either pay
to Purchaser in cash the amount of any security deposits actually paid to or
received by Seller under the Leases (and not as of the Closing Date returned to
or forfeited by tenants under Leases) and any prepaid rentals actually paid to
or received by Seller for periods subsequent to the Closing or provide a credit
to Purchaser equal to the foregoing amounts; provided, however, non-refundable
payments, deposits, or fees collected by Seller shall not be prorated. The
provisions of this Section 4.4(e) shall survive the Closing

 

(f)                Purchaser shall be responsible for the payment of (i) all
Tenant Inducement Costs (as hereinafter defined) and leasing commissions which
become due and payable (whether before or after Closing) (A) as a result of any
renewals or expansions of existing Leases which occur between the Effective Date
of this Agreement and the Closing Date, and (B) under any new Leases (including
any amendments of existing Leases) entered into between the Effective Date of
this Agreement and the Closing Date which have been approved (or deemed
approved) by Purchaser; and (ii) all Tenant Inducement Costs and leasing
commissions which become due and payable from and after the Closing Date. If as
of the Closing Date Seller shall have paid any Tenant Inducement Costs or
leasing commissions for which Purchaser is responsible pursuant to the foregoing
provisions, Purchaser shall reimburse Seller therefor at Closing. Seller shall
supply invoices and statements for all such Tenant Inducement Costs and leasing
commissions to Purchaser on or prior to the Closing Date. For purposes hereof,
the term “Tenant Inducement Costs” means reasonable attorneys’ fees and costs
incurred in connection with the preparation and negotiation of a new Lease or a
renewal or expansion of an existing Lease and any out-of-pocket payments
required under a Lease to be paid by the landlord thereunder to or for the
benefit of the tenant thereunder which is in the nature of a tenant inducement,
including specifically, without limitation, tenant improvement costs, lease
buyout costs, and moving, design, refurbishment and club membership allowances.
The term “Tenant Inducement Costs” shall not include loss of income resulting
from any free or reduced rental period, it being agreed that Seller shall bear
the loss resulting from any free or reduced rental period until the Closing Date
and that Purchaser shall bear such loss from and after the Closing Date.

 



PURCHASE AGREEMENTPage 9 

 

 

(g)                Any prepaid items, including, without limitation fees for
licenses which are transferred to the Purchaser at the Closing and annual permit
and inspection fees shall be prorated as of the Closing. Any up-front fees or
other non-recurring payment received by Seller prior to the Effective Date at
the inception of the term of any telecommunications, laundry or other contract
will not be prorated, may be retained by Seller and shall not be credited to
Purchaser at Closing. Notwithstanding the foregoing, there shall be no proration
of Seller’s insurance premiums or assignment of Seller’s insurance policies.
Purchaser shall be obligated (at its own election) to obtain any insurance
coverage deemed necessary or appropriate by Purchaser.

 

(h)               The Personal Property is included in this sale, without
further charge, except that Purchaser shall pay to Seller the amount of any and
all sales or similar taxes payable in connection with the Personal Property
which is to be transferred to Purchaser under this Agreement and Purchaser shall
execute and deliver any tax returns required of it in connection therewith, said
obligations of Purchaser to survive Closing.

 

(i)                 Notwithstanding anything contained herein to the contrary,
in the event that the Property has only one tenant and such tenant is
responsible for the payment of real property taxes under the terms of its Lease,
then (i) real property taxes shall not be prorated at Closing, (ii) Seller shall
credit to Purchaser at Closing any amount Seller has previously collected from
such tenant to pay real property taxes, and (iii) Purchaser shall be responsible
for payment of real property taxes and shall deal with such tenant in respect of
real property taxes in accordance with such tenant’s Lease.

 

(j)                 All prorations described in this Section 4.4 shall be
effected by increasing or decreasing, as appropriate, the amount of cash to be
paid by Purchaser to Seller at Closing. Except for the prorations described in
Sections 4.4(a) and 4.4(c) above, all prorations provided for herein shall be
final. The proration of taxes described in Section 4.4(a) above shall be deemed
final if no adjustment thereto is requested within one (1) year after Closing.

 

4.5                 Closing Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction; (b) the basic premium for
the Owner’s Policy of Title Insurance to be issued to Purchaser by the Title
Company at Closing (specifically excluding the additional premium chargeable for
modification of the survey exception or any endorsements, which deletion and
endorsement expense shall be borne by Purchaser); (c) the cost of the Existing
Survey; (d) the fees for recording the Deed; and (e) one-half (½) of any escrow
fee which may be charged by the Title Company. Purchaser shall pay (v) the fees
of any counsel representing Purchaser in connection with this transaction;
(w) the cost of the Updated Survey; (x) the additional premium chargeable for
modification of the survey exception and any endorsements, if such modification
is desired by Purchaser; (y) any transfer tax, documentary stamp tax, sales tax
or similar tax which becomes payable by reason of the transfer of the Property
or any component thereof; and (z) one-half (½) of any escrow fees charged by the
Title Company. All other costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring same.

 



PURCHASE AGREEMENTPage 10 

 

 

4.6                 Closing Statements. On or prior to the Closing Date, the
Title Company shall deliver to Seller and Purchaser closing statements in the
standard form in use in the State of Texas, which describe the prorations and
adjustments required by this Agreement. If Seller and Purchaser cannot
reasonably agree on the final closing statements to be executed by Seller and
Purchaser and deposited at Closing with the Title Company because of a dispute
over the prorations and adjustments required by this Agreement, then, so long as
the amount in dispute is less than $10,000 in the aggregate, the Closing
nevertheless shall occur, and the amount in dispute shall be withheld from the
Sales Price and held in an escrow with the Title Company, to be paid out upon
the joint direction of the parties or pursuant to court order upon resolution or
other final determination of the dispute. The provisions of this Section 4.6
shall survive the Closing

 

4.7                 Delivery of Documents. Immediately after Closing, Seller
shall direct the manager of the Property to make available at the offices of
such manager all books and records of account, contracts, leases and leasing
correspondence, receipts for deposits, unpaid bills and other papers or
documents which pertain to the operation of the Property together with all
advertising materials, booklets, keys and other items, if any, used in the
operation of the Property. Seller makes no representations regarding the
existence or adequacy of such documents or items for use in management or
operation of the Property. The foregoing shall not include the separate books,
records, correspondence and other documentation of Seller located at its
offices, nor shall it include any computer software or computer programs used by
the manager of the Property or Seller in connection with the Property, it being
understood and agreed that the foregoing items are not part of the “Property” to
be conveyed to Purchaser hereunder. After the Closing, Seller shall have the
right to inspect the books and records of the Property to verify that Purchaser
is remitting to Seller all amounts to be remitted to Seller according to the
terms of this Agreement, and for any other purpose related to Seller’s prior
ownership of the Property, and this provision shall survive Closing.

 

4.8                 Preservation of Right to Contest. Seller reserves the right
to contest after Closing taxes and assessments with respect to the Property and
interest or penalties pertaining thereto, to the extent same are applicable to
periods prior to Closing, and Seller shall be entitled to any refunds made with
respect to such contested taxes. All taxes imposed because of a change of use or
ownership of the Property after or in connection with the Closing shall be for
the account of Purchaser, and Purchaser shall indemnify and hold Seller harmless
of, from and against any and all costs, damages, expenses, claims, or liability
arising from the imposition of any such taxes. The provisions of this Section
4.8 shall survive the Closing.

 

4.9                 [Intentionally Omitted].

 

4.10             Contemporaneous Closing. Seller acknowledges that it is
indirectly owned by Behringer Harvard Short-Term Opportunity Fund I, LP, a fund
sponsored or advised by Behringer Harvard Holdings, LLC (“BHH”) and that
Behringer Harvard Bowen Road Data Center, LP, a Delaware limited partnership
(“BH Bowen”) is indirectly owned by Behringer Harvard Opportunity REIT I, Inc.,
a fund that is also sponsored or advised by BHH. Seller and Purchaser
acknowledge and agree that Purchaser and BH Bowen entered into that certain
Purchase Agreement of even date herewith (the “Bowen Road Data Center
Agreement”) for property located in the City of Arlington, County of Tarrant,
State of Texas, as more particularly described in the Bowen Road Data Center
Agreement. Notwithstanding anything contained herein to the contrary, it shall
be a condition precedent to the obligations of Purchaser under this Agreement
that the Closing pursuant to the Bowen Road Data Center Agreement occur
contemporaneously with the Closing pursuant to this Agreement. If (i) Seller
notifies Purchaser the foregoing condition precedent will not be fulfilled, or
(ii) on or after October 31, 2012 Purchaser reasonably determines that this
foregoing condition precedent will not be fulfilled, or (iii) the Bowen Road
Data Center Agreement is terminated, then Purchaser may (i) terminate this
Agreement by giving written notice to the Seller on or before five (5) business
days after the occurrence of any of the events under (i), (ii) or (iii) above,
in which case the Earnest Money shall be returned to Purchaser; or (ii) waive
the condition of this Section 4.10 and precede to Closing (Purchaser’s failure
to give a notice of termination as provided in this Section 4.10 being deemed to
be a waiver).

 



PURCHASE AGREEMENTPage 11 

 

 

ARTICLE V

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

5.1 Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser, which representations and warranties will be deemed made
by Seller to Purchaser as of the Effective Date and also as of the Closing Date,
no special investigation or inquiry having been made, as follows:

 

(a)                Seller is organized, validly existing and in good standing
under the laws of the state of its formation. Seller has the limited partnership
or appropriate entity right, power and authority to sell and convey the Property
as provided in this Agreement and to carry out Seller’s obligations hereunder.
The individuals executing this Agreement on behalf of Seller have the right,
power and authority to do so and this Agreement constitutes the legal, valid and
binding obligation of Seller, except as limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to the
enforcement of creditors’ rights and by general principles of equity.

 

(b)               Subject to board approval, to Seller’s knowledge, the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby will not result in any breach of the terms, conditions or
constitute a default under any instrument or obligation to which Seller is now a
party.

 

(c)                Seller is not a “foreign person” as defined in Section 1445
of the Internal Revenue Code of 1986, as amended, and any related regulations.

 

(d)               To Seller’s knowledge, there are no parties in possession of
any portion of the Property except Seller and Tenants under the Leases or any
subleases, parking leases or rooftop leases, or as otherwise disclosed in the
Property Documents or shown as a Permitted Exception.

 

(e)                To Seller’s knowledge, the documents heretofore or hereafter
delivered or otherwise made available for viewing to Purchaser prior to Closing
include true and complete copies of the Leases used by Seller and Seller’s
property manager in the day-to-day operation and management of the Property and
the current rent roll used by Seller and Seller’s property manager in the
operation of the Property.

 

(f)                To Seller’s knowledge, except as disclosed in the Property
Documents, Seller has received no material written notice claiming violation of
any federal, state, county or municipal law, ordinance, order, regulation or
requirement affecting any portion of the Property from any governmental entity
that has not been corrected.

 



PURCHASE AGREEMENTPage 12 

 

 

(g)                To Seller’s knowledge, there is no action, suit, proceeding,
claim or governmental investigation pending or threatened against the Property
or any portion thereof except for any personal injury or property damage action
for which there is adequate insurance coverage.

 

(h)               To Seller’s knowledge, there is no pending or threatened,
condemnation or similar proceeding affecting the Property or any portion
thereof.

 

(i)                 To Seller’s knowledge, (i) all leasing commissions which are
attributable to the current term of the Leases existing as of the Effective Date
have been paid in full except as set forth on Schedule 5.1(i) attached hereto an
incorporated by reference, (ii) there are no leasing and brokerage commissions
or other similar compensations required with respect to, or on account of, any
Lease extensions or renewals thereof that will be payable after Closing except
as set forth on Schedule 5.1(i), and (iii) there are no commission agreements
pertaining to any such Lease extensions or renewals that will be binding on
Purchaser after Closing except as set forth on Schedule 5.1(i).

 

(j)                 Seller is not listed in Executive Order 13224 – Blocking
Property and Prohibiting Transactions with Persons who Commit, Threaten to
Commit or Support Terrorism, as amended (“Executive Order 13224”), and Seller
has no present, actual knowledge that any other persons or entities holding any
legal or beneficial interest whatsoever in Seller are included in, owned by,
controlled by, knowingly acting for or on behalf of, knowingly providing
assistance, support, sponsorship or services of any kind to, or otherwise
knowingly associated with any of the persons or entities referred to or
described in Executive Order 13224, or banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule or regulation that is enforced
or administered by the Office of Foreign Assets Control.

 

5.2                 Notice of Breach.

 

(a)                To the extent that, before the expiration of the Inspection
Period, Purchaser obtains actual knowledge or is deemed to know that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Inspection Period. For purposes
hereof, Purchaser shall be deemed to know all information set forth in the
written materials delivered or made available to Purchaser in respect of the
Property.

 

(b)               If after the expiration of the Inspection Period but prior to
the Closing, Purchaser first obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Seller written notice
thereof within five (5) days after obtaining such actual knowledge (but, in any
event, prior to the Closing). In such event, Seller shall have the right (but
not the obligation) to attempt to cure such misrepresentation or breach and
shall, at its option, be entitled to a reasonable adjournments of the Closing
(not to exceed thirty (30) days) for the purpose of such cure. If Seller elects
to attempt to so cure but is unable to so cure any misrepresentation or breach
of warranty, then Purchaser, as its sole remedy for any and all such materially
untrue, inaccurate or incorrect representations or warranties, shall elect
either (i) to waive such misrepresentations or breaches of representations and
warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price, or (ii) if Purchaser first
obtained actual knowledge of such material misrepresentation or breach of
warranty after the end of the Inspection Period, to terminate this Agreement in
its entirety by written notice given to Seller on the Closing Date, in which
event this Agreement shall be terminated, the Earnest Money shall be returned to
Purchaser, and thereafter neither party shall have any further rights or
obligations hereunder except as provided in any section hereof that by its terms
expressly provides that it survives any termination of this Agreement.

 



PURCHASE AGREEMENTPage 13 

 

 

5.3                 Survival of Representations. It is the intent of Seller and
Purchaser that the representations and warranties made by Seller in Section 5.1
above (the “Seller Obligations”) shall survive Closing for a period of one
hundred eighty (180) days after the date of Closing (the “Survival Period”).
Purchaser acknowledges that it is a sophisticated Purchaser who is familiar with
the ownership and operation of real estate projects similar to the Property, and
Purchaser and Seller have negotiated and agreed upon the length of the Survival
Period as an adequate period of time for Purchaser to discover any and all facts
that could give rise to a claim or cause of action for a breach of a
representation. Upon expiration of the Survival Period, all representations
contained in this Agreement will be deemed to have merged into the instruments
of Closing and shall be of no further force or effect. Accordingly, Purchaser
and Seller hereby agree that, notwithstanding any provision of this Agreement or
any provision of law to the contrary, any action which may be brought under this
Agreement by Purchaser against Seller for breach of any Seller Obligations shall
be forever barred unless Purchaser (a) delivers to Seller no later than the
expiration of the Survival Period a written notice of its claim setting forth in
reasonable detail the factual basis for such claim and Purchaser’s good faith
estimate of its damages arising out of such claim, and (b) files a complaint or
petition against Seller alleging such claim in an appropriate state or federal
court in Dallas County, Texas, no later than one hundred eighty (180) days after
the expiration of the Survival Period. In no event shall Seller be liable after
the date of Closing for its breach of any Seller Obligations if such breach was
actually known to Purchaser prior to the completion of Closing. Time is of the
essence with respect to the foregoing time periods. With respect to any matter
constituting breach of a Seller Obligation, Purchaser shall first seek any
available recovery under any insurance policies, assigned Service Contracts,
warranties and Leases prior to seeking recovery from Seller, and Seller shall
not be liable to Purchaser if Purchaser’s claim is satisfied from such insurance
policies, Service Contracts, warranties, or Leases. Seller’s liability for
breach of any Seller Obligations shall be limited as follows: (i) Seller shall
have liability for breach of Seller Obligations only if the valid claims for all
such breaches collectively aggregate more than Fifty Thousand Dollars ($50,000),
in which event the full amount of such claims shall be actionable (Purchaser
hereby waiving any right to seek to recover any damages of Fifty Thousand
Dollars ($50,000) or less), and (ii) Seller’s aggregate liability to Purchaser
for breaches of the Seller Obligations shall not exceed the amount of Two
Hundred Fifty Thousand Dollars ($250,000) (the “Cap”), it being agreed that in
no event shall Seller’s aggregate liability for such breaches exceed the amount
of the Cap. Purchaser agrees that, with respect to any alleged breach of
representations of Seller under this Agreement discovered after the expiration
of the Survival Period, the maximum liability of Seller for all such alleged
breaches is limited to $100. The provisions of this Section 5.3 shall survive
Closing to the extent expressly provided in this Section.

 

5.4                 Covenants of Seller. Seller hereby covenants as follows:

 

(a)                Between the Effective Date and the Closing Date, Seller shall
maintain the Property in its present condition, ordinary wear and tear excepted;

 

(b)               Between the Effective Date and the Closing Date, Seller shall
maintain all casualty, liability and hazard insurance currently in force with
respect to the Property; and

 

(c)                Between the Effective Date and the Closing Date, Seller shall
lease, operate, manage and enter into contracts with respect to the Property, in
the same manner done by Seller prior to the date hereof, maintaining present
services and sufficient supplies and equipment for the operation and maintenance
of the Property in the same manner as prior to the date hereof; provided,
however, that Seller shall not enter into any service contract that cannot be
terminated within thirty (30) days notice. Seller shall terminate, by giving
notice at Closing, any Service Contracts that may by their terms be terminated
and which Purchaser elects not to assume (which election shall be made in
writing by Purchaser to Seller on or prior to the expiration of the Inspection
Period), provided that Purchaser shall be responsible for any termination fees
incurred in connection with the same if such fees were set forth in the Service
Contracts made available by Seller for review by Purchaser or otherwise
disclosed in writing to Purchaser and Purchaser shall be deemed to have approved
and shall have no right not to elect to assume those Service Contracts that, by
their terms, cannot be terminated by Seller without the payment of a penalty,
termination fee, or other charge that is not paid by Purchaser The property
management agreement in effect with respect to the Property and any Service
Contract that is not delivered to Purchaser, shall be deemed to be rejected by
Purchaser and Seller shall, at Seller’s expense, terminate such property
management agreement as it effects the Property and any undelivered Service
Contracts effective not later than the Closing Date.

 



PURCHASE AGREEMENTPage 14 

 

 

(d)               A copy of each Lease presented to Seller between the
expiration of the Inspection Period and the Closing Date for its approval and
execution will be submitted to Purchaser prior to execution by Seller. Purchaser
agrees to notify Seller in writing within five (5) business days after its
receipt of each such Lease of either its approval or disapproval thereof,
including all Tenant Inducement Costs and leasing commissions to be incurred in
connection therewith. In the event Purchaser informs Seller that Purchaser does
not approve any such Lease, which approval shall not be unreasonably withheld,
Seller shall have the option to cancel this Agreement by written notice thereof
to Purchaser within five (5) business days after Seller’s receipt of written
notice of Purchaser’s disapproval of any such Lease, and upon refund and payment
of the Earnest Money to Purchaser, neither party shall have any further
liability or obligation hereunder. In the event Purchaser fails to notify Seller
in writing of its approval or disapproval of any such Lease within the five-day
period for such purpose set forth above, such failure shall be deemed the
approval by Purchaser of such Lease. At Closing, Purchaser shall reimburse
Seller for any Tenant Inducement Costs or leasing commissions incurred by Seller
pursuant to a new Lease approved (or deemed approved) by Purchaser..

 

5.5                 Seller’s Knowledge. As used in this Agreement, all
references to “Seller’s Knowledge” or “actual knowledge” of Seller, or similar
qualifications means the current actual knowledge of Anthony Strauser (the
“Seller Representative”) without any investigation or inquiry and without regard
to the knowledge of any former or other employees, agents or contractors of
Seller. The Seller Representative shall not have any personal liability
whatsoever for the representations made herein or for any other matters relating
to this Agreement. Purchaser acknowledges that the Seller Representative’s
current actual knowledge regarding the foregoing matters (including, without
limitation, any environmental matters) may be limited.

 

5.6                 Covenants of Purchaser. Purchaser hereby covenants as
follows:

 

(a)                During the Inspection Period, Purchaser shall obtain a
“Phase I” environmental report prepared for and at the expense of Purchaser with
respect to the Property by an environmental consultant selected by Purchaser.

 

(b)               If requested to do so by Seller in writing, at Closing (or
upon termination of this Agreement prior to Closing), Purchaser shall deliver to
Seller copies of any environmental reports, engineering reports, structural
reports or other due diligence materials prepared by third parties obtained by
Purchaser with respect to the Property.

 

(c)                Purchaser is currently in compliance with, and shall at all
times during the term of this Agreement (including any extension thereof) remain
in compliance with, the regulations of OFAC and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.

 



PURCHASE AGREEMENTPage 15 

 

 

5.7                 Tenant Estoppel. Seller shall use reasonable efforts to
obtain an estoppel certificate, in form substantially in accordance with
Exhibit J attached hereto and made a part hereof for all purposes, as such form
may be replaced or modified to reflect the requirements under the tenant’s lease
and subject to non-material exceptions, qualifications or modifications (the
“Estoppel Certificate”), executed by Internap Network Services Corporation, a
Delaware corporation; provided, however, that if Seller is unable to procure
such Estoppel Certificate prior to Closing, Purchaser may terminate this
Agreement and receive the return of the Earnest Money, or may, upon mutual
agreement with Seller, extend the Closing Date to afford Seller additional time
to obtain such Estoppel Certificate.

 

5.8                 Representations and Warranties of Purchaser. Purchaser
represents and warrants to Seller, which representations and warranties shall be
deemed made by Purchaser to Seller as of the Effective Date and also as of the
Closing Date, that Purchaser has the full right, power and authority to purchase
the Property as provided in this Agreement and to carry out Purchaser’s
obligations hereunder, and that all requisite action necessary to authorize
Purchaser to enter into this Agreement and to carry out Purchaser’s obligations
hereunder has been taken and this Agreement constitutes the legal, valid and
binding obligation of Purchaser, except as limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to the
enforcement of creditors’ rights and by general principles of equity. Purchaser
is not listed in Executive Order 13224 – Blocking Property and Prohibiting
Transactions with Persons who Commit, Threaten to Commit or Support Terrorism,
as amended (“Executive Order 13224”), and Purchaser has no present, actual
knowledge that any other persons or entities holding any legal or beneficial
interest whatsoever in Purchaser are included in, owned by, controlled by,
knowingly acting for or on behalf of, knowingly providing assistance, support,
sponsorship or services of any kind to, or otherwise knowingly associated with
any of the persons or entities referred to or described in Executive
Order 13224, or banned or blocked person, entity, nation or transaction pursuant
to any law, order, rule or regulation that is enforced or administered by the
Office of Foreign Assets Control. Notwithstanding anything herein to the
contrary, any breach by Purchaser of any of the foregoing representations or
warranties shall constitute a default by Purchaser hereunder, and Seller may
thereupon, at its option, terminate this Agreement by giving written notice
thereof, in which event the Earnest Money will be paid to Seller as liquidated
damages, and neither Purchaser nor Seller shall have any further rights or
liabilities hereunder, except as otherwise provided herein.

 

5.9                 Use of Property. Seller has not claimed the benefit of laws
permitting a special use valuation for the purposes of payment of ad valorem
taxes on the Property. If a previous owner claimed such benefit and, after the
purchase is closed, Purchaser changes the use of the Property from its present
use and the same results in the assessment of additional taxes, such additional
taxes will be the obligation of the Purchaser, notwithstanding that some or all
of such additional taxes may relate back to the period prior to Closing.

 

ARTICLE VI

DEFAULT; REMEDIES

 

6.1                 Default of Purchaser. In the event Purchaser fails to
perform its obligations pursuant to this Agreement for any reason except failure
by Seller to perform hereunder or the permitted termination hereof by Purchaser
or Seller in accordance with the express provisions hereof, Seller shall be
entitled, as its sole remedy, to terminate this Agreement and recover the
Earnest Money as liquidated damages and not as a penalty, in full satisfaction
of claims against Purchaser hereunder. Seller and Purchaser agree that Seller’s
damages resulting from Purchaser’s default are difficult, if not impossible, to
determine and that the Earnest Money is a fair estimate of those damages which
has been agreed to in an effort to cause the amount of said damages to be
certain. Upon such payment of the Earnest Money, this Agreement shall terminate
and neither party shall have any further rights or obligations pursuant to this
Agreement, other than as set forth herein in the following sentence and with
respect to rights or obligations which survive termination; all other remedies
being herein expressly waived by Seller. In the event of Purchaser’s default and
notwithstanding anything in this Section 6.1 to the contrary, Seller shall have
all remedies available at law or in equity in the event Purchaser or any party
related to or affiliated with Purchaser is asserting any claims or right to the
Property that would otherwise delay or prevent Seller from having clear,
indefeasible and marketable title to the Property.

 



PURCHASE AGREEMENTPage 16 

 

 

6.2                 Default of Seller. If the transaction contemplated hereby is
not consummated by reason of Seller’s breach or other failure to timely perform
all obligations and conditions to be performed by Seller, or a breach prior to
Closing of Seller’s covenants, representations or warranties under this
Agreement, then Purchaser may, as its sole and exclusive remedy (whether at law
or in equity), either (i) terminate this Agreement and receive the return of the
Earnest Money from the Escrow Agent; and, thereafter, neither party shall have
any further rights or obligations pursuant to this Agreement, other than as set
forth herein with respect to rights or obligations which survive termination, or
(ii) enforce specific performance of Seller’s obligations hereunder; all other
remedies being herein expressly waived by Purchaser. Unless Purchaser has filed
an action for specific performance, and such action is pending, Purchaser shall
not have the right or authority to place a lis pendens against any portion of
the Property, and Purchaser hereby waives and releases any right it may have
under applicable law to file any lis pendens absent such pending action.

 

6.3                 Post-Closing Remedies. Notwithstanding the provisions of
Sections 6.1 and 6.2 above, in the event that after the termination of this
Agreement or after Closing, as the case may be, a party (the “Defaulting Party”)
breaches an obligation hereunder which is expressly stated herein to survive the
termination of this Agreement or Closing, as the case may be, the Defaulting
Party shall be liable to the other party (the “Non-Defaulting Party”) for the
direct, actual damages incurred by the Non-Defaulting Party as a direct result
of such breach. In no event shall the Non-Defaulting Party be entitled to
recover from the Defaulting Party any punitive, exemplary, consequential or
speculative damages.

 

ARTICLE VII

RISK OF LOSS

 

7.1                 Minor Damage. In the event of loss or damage to the Property
or any portion thereof (the “premises in question”) which is not “major” (as
hereinafter defined), this Agreement shall remain in full force and effect
provided Seller, at Seller’s option, (i) performs any necessary repairs;
(ii) credits Purchaser in the amount of the applicable insurance deductible
against the Purchase Price and assigns to Purchaser all of Seller’s right, title
and interest to any claims and proceeds Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question; or (iii) reduces the cash portion of the Purchase Price in an amount
equal to the cost of such repairs, Seller thereby retaining all of Seller’s
right, title and interest to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the premises in question. In the event that Seller elects to perform repairs
upon the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to
allow for the completion of such repairs.

 

7.2                 Major Damage. In the event of a “major” loss or damage,
either Seller or Purchaser may terminate this Agreement by written notice to the
other party, in which event the Earnest Money shall be returned to Purchaser. If
neither Seller nor Purchaser elects to terminate this Agreement within ten (10)
days after Seller sends Purchaser written notice of the occurrence of major loss
or damage, then Seller and Purchaser shall be deemed to have elected to proceed
with Closing, in which event Seller shall, at Seller’s option, either
(a) perform any necessary repairs, or (b) credit Purchaser in the amount of the
applicable insurance deductible against the Purchase Price and assign to
Purchaser all of Seller’s right, title and interest to any claims and proceeds
Seller may have with respect to any casualty insurance policies or condemnation
awards relating to the premises in question. In the event that Seller elects to
perform repairs upon the Property, Seller shall use reasonable efforts to
complete such repairs promptly and the date of Closing shall be extended a
reasonable time in order to allow for the completion of such repairs. Upon
Closing, full risk of loss with respect to the Property shall pass to Purchaser.
For purposes of Sections 7.1 and 7.2, “major” loss or damage refers to the
following: (i) loss or damage to the Property or any portion thereof such that
the cost of repairing or restoring the premises in question to a condition
substantially identical to that of the premises in question prior to the event
of damage would be, based on the Seller’s insurance adjuster’s assessment, equal
to or greater than ten percent (10%) of the Purchase Price; and (ii) any loss
due to a condemnation which permanently and materially impairs the current use
of the Property.

 



PURCHASE AGREEMENTPage 17 

 

 

7.3                 Uniform Vendor and Purchaser Risk Act Not Applicable. It is
the express intent of the parties hereto that the provisions of Sections 7.1 and
7.2 govern the rights of the parties in the event of damage to or condemnation
of the Property and that the Uniform Vendor and Purchaser Risk Act
(Section 5.007 of the Texas Property Code) not apply to this Agreement.

 

ARTICLE VIII

DISCLAIMERS AND WAIVERS

 

8.1                 No Reliance on Documents. Except as expressly stated herein,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby (including
specifically, without limitation, the Property Documents). Purchaser
acknowledges and agrees that all materials, data and information delivered by
Seller to Purchaser in connection with the transaction contemplated hereby
(including specifically, without limitation, the Property Documents) are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein. Without limiting the
generality of the foregoing provisions, if any budget or similar document is
delivered by Seller to Purchaser, Seller makes no representation or warranty as
to the accuracy thereof, nor shall any such document be construed to impose upon
Seller any duty to spend the amounts set forth in such budget or other document.

 

8.2                 Disclaimers.

 

(a) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY CLOSING DOCUMENT, IT
IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE
ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR
ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER,
TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING,
UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER
THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO,
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION DEFECTS, PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS)
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR
REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE
PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER.

 



PURCHASE AGREEMENTPage 18 

 

 

(b) Except as otherwise specifically stated in this Agreement, Purchaser agrees
that Seller shall not be responsible or liable to Purchaser for any construction
defects, errors, omissions, or on account of any other conditions affecting the
Property, as Purchaser is purchasing the Property AS IS, WHERE IS, and WITH ALL
FAULTS. Purchaser or anyone claiming by, through or under Purchaser, hereby
fully releases Seller, its employees, officers, directors, representatives,
attorneys and agents from any claim, cost, loss, liability, damage, expense,
demand, action or cause of action arising from or related to any construction
defects, errors, omissions, or other conditions affecting the Property,
including, without limitation, any environmental matters or conditions affecting
or migrating from or onto the Property. Purchaser further acknowledges and
agrees that this release will be given full force and effect according to each
of its expressed terms and provisions, including, but not limited to, those
relating to unknown and suspected claims, damages and causes of action. This
covenant releasing Seller will be a covenant running with the Property and will
be binding upon Purchaser, its successors and assigns. Subject to consummation
of this Agreement, Seller hereby assigns to Purchaser, without recourse or
representation of any nature, effective upon Closing, any and all claims that
Seller may have against any third party for any such errors, omissions or
defects in the Property. As a material covenant and condition of this Agreement,
Purchaser agrees that in the event of any such construction defects, errors,
omissions or on account of any other conditions affecting the Property,
Purchaser will look solely to Seller’s predecessors in title or to such
contractors and consultants as may have contracted for work in connection with
the Property for any redress or relief. Upon the assignment by Seller of its
claims, Purchaser releases Seller of all rights, express or implied, Purchaser
may have against Seller arising out of or resulting from any errors, omissions
or defects in the Property. Purchaser further understands that some of Seller’s
predecessors in title may have filed petitions under the bankruptcy code and
Purchaser may have no remedy against such predecessors, contractors or
consultants. This waiver and release of claims shall survive the Closing and
shall not merge into the instruments of Closing.

 



PURCHASE AGREEMENTPage 19 

 

 

8.3                 Waivers of Deceptive Trade Practices Act. Purchaser
acknowledges and agrees, on its own behalf and on behalf of its assigns and
successors, that the Texas Deceptive Trade Practices — Consumer Protection Act,
Subchapter E of Chapter 17 of the Texas Business and Commerce Code (the “DTPA”),
is not applicable to this transaction. Accordingly, Purchaser’s rights and
remedies with respect to this transaction, and with respect to all acts or
practices of the other, past, present or future, in connection with this
transaction, shall be governed by legal principles other than the DTPA. In
furtherance thereof, Purchaser agrees as follows:

 

(a)                Purchaser represents that it is a business consumer and that
it seeks to acquire by purchase or lease the goods or services that are the
subject of this Agreement for commercial or business use. Purchaser further
represents that it has knowledge and experience in financial and business
matters that enable it to evaluate the merits and risks of the business
transaction that is the subject of this Agreement. Purchaser also represents
that it is not in a significantly disparate bargaining position in relation to
Seller.

 

(b)               Purchaser represents that it has been represented by legal
counsel in seeking or acquiring the goods or services that are the subject of
this Agreement and that the transaction contemplated by this Agreement does not
involve the purchase or lease of a family residence occupied or to be occupied
as the residence of Purchaser. Purchaser shall cause its legal counsel to sign
this Agreement in the space provided below for the purpose of complying with
Section 17.42(a)(3) of the DTPA.

 

(c)                Purchaser agrees, on its own behalf and on behalf of its
assigns and successors, that all of its rights and remedies under the DTPA are
WAIVED AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with this transaction, whether such acts or practices occur
before or after the execution of this Agreement; provided, however,
notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.

 



PURCHASE AGREEMENTPage 20 

 

 

8.4                 Effect and Survival of Disclaimers. Seller has informed
Purchaser that the compensation to be paid to Seller for the Property has been
decreased to take into account that the Property is being sold subject to the
provisions of this Article VIII. Seller and Purchaser agree that the provisions
of this Article VIII shall survive Closing.

 

ARTICLE IX

MISCELLANEOUS

 

9.1                 Broker. Seller and Purchaser represent each to the other
that each has had no dealings with any broker, finder or other party concerning
Purchaser’s purchase of the Property except CBRE, Inc. (“Broker”). If (and only
if) the transaction that is the subject of this Agreement is consummated, Seller
shall pay a commission to Broker pursuant to a separate written agreement
between Seller and Broker. Seller and Purchaser each hereby agree to indemnify
and hold the other harmless from all loss, cost, damage or expense (including
reasonable attorney’s fees) incurred by the other as a result of any claim
arising out of the acts of the indemnifying party (or others on its behalf) for
a commission, finder’s fee or similar compensation made by any broker, finder or
any party who claims to have dealt with such party except Broker. The foregoing
representations and warranties contained in this Section 9.1 shall survive the
Closing. The Texas Real Estate License Act requires written notice to Purchaser
that it should have an attorney examine an abstract of title to the property
being purchased or obtain a title insurance policy. Notice to that effect is,
therefore, hereby given to Purchaser.

 

9.2                 ERISA. Purchaser represents that Purchaser is not an
employee benefit plan or a governmental plan or a party in interest of either
such a plan, and that the funds being used to acquire the Property are not plan
assets or subject to state laws regulating investments of and fiduciary
obligations with respect to a governmental plan. As used herein, the terms
“employee benefit plan,” “party in interest,” “plan assets” and “governmental
plan” shall have the respective meanings assigned to such terms in ERISA, and
the term “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated in connection therewith. Upon the
request of Seller, Purchaser shall deliver to Seller at Closing a certificate
stating that the foregoing representations are true and correct and containing
an agreement by Purchaser to indemnify Seller against any inaccuracy in such
representations. The foregoing covenants shall survive Closing.

 

9.3                 Assignability. Purchaser may not assign its rights under
this Agreement without the prior written consent of Seller. Purchaser may not
assign its rights under this Agreement to anyone other than a Permitted Assignee
(as hereinafter defined) without first obtaining Seller’s written approval which
may be given or withheld in Seller’s sole discretion. Subject to the conditions
set forth in this Section 9.3, Purchaser may assign its rights under this
Agreement to a Permitted Assignee without the prior written consent of Seller.
In the event that Purchaser desires to assign its rights under this Agreement to
a Permitted Assignee, Purchaser shall send written notice to Seller at least
five (5) business days prior to the effective date of such assignment stating
the name and, if applicable, the constituent persons or entities of the
Permitted Assignee. Such assignment shall not become effective until such
Permitted Assignee executes an instrument reasonably satisfactory to Seller in
form and substance whereby the Permitted Assignee expressly assumes each of the
obligations of Purchaser under this Agreement, including specifically, without
limitation, all obligations concerning the Earnest Money. No assignment shall
release or otherwise relieve Purchaser from any obligations hereunder. For
purposes of this Section 9.3, the term “Permitted Assignee” shall mean an entity
controlling, controlled by or under common control with Purchaser.
Notwithstanding anything to the contrary contained herein, Purchaser shall not
have the right to assign this Agreement to any assignee which, in the reasonable
judgment of Seller, will cause the transaction contemplated hereby or any party
thereto to violate the requirements of ERISA or Purchaser’s representations and
warranties made herein. In order to enable Seller to make such determination,
Purchaser shall cause to be delivered to Seller such information as is requested
by Seller with respect to a proposed assignee and the constituent persons or
entities of any proposed assignee, including specifically, without limitation,
any pension or profit sharing plans related thereto.

 



PURCHASE AGREEMENTPage 21 

 

 

9.4                 Confidentiality. The information supplied to or made
available to Purchaser by Seller pursuant to this Agreement shall not be
released or disclosed to any other parties unless and until this transaction has
closed without the prior written consent of Seller, except as required by
applicable law. Seller shall not withhold its consent to disclosure of such
information to Purchaser’s attorney, third parties engaged by Purchaser for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction, including engineers, accountants and financial
advisors, or to any prospective lender. In the event that this transaction is
not closed for any reason, then (a) Purchaser shall refrain, and shall cause its
agents, representatives, contractors and accountants to refrain, from disclosing
all such information to any other party, (b) Purchaser shall promptly return to
Seller any statements, documents, schedules, exhibits or other written
information obtained from Seller in connection with this Agreement or the
transaction contemplated herein, and (c) notwithstanding anything to the
contrary contained elsewhere in this Agreement, the covenant set forth in the
foregoing clauses (a) and (b) shall survive any termination of this Agreement.
It is understood and agreed that, with respect to any provision of this
Agreement which refers to the termination of this Agreement and the return of
the Earnest Money to Purchaser, such Earnest Money shall not be returned to
Purchaser unless and until Purchaser has fulfilled its obligation to return to
Seller the materials described in clause (b) of the preceding sentence. In no
event shall Purchaser issue any press releases prior to or in connection with
the Closing regarding any of the terms contained herein or the transactions
contemplated herein without the consent of Seller. In the event of a breach or
threatened breach by Purchaser or its agents or representatives of this
Section 9.4, Seller shall be entitled to an injunction restraining Purchaser or
its agents or representatives from disclosing, in whole or in part, such
confidential information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. The provisions of this Section 9.4 will survive the
Closing or any termination of this Agreement and are not subject to any
liquidated damage limitation on remedies, notwithstanding anything to the
contrary in this Agreement.

 

9.5                 Notice. All notices required or permitted hereunder shall be
in writing and shall be served on the parties at the following address:

 



If to Seller: Behringer Harvard 1221 Coit LP
Attention: James D. Fant
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Facsimile: 214-655-1610
Telephone: 469-341-2301
Email: jfant@behringerharvard.com



 

With a copy to: Powell Coleman & Arnold LLP
Attention: Michael L. McCoy
8080 North Central Expressway, Suite 1380
Dallas, Texas 75001
Facsimile: 214-365-71111
Telephone: 214-890-7117
Email: mmccoy@pcallp.com

 



PURCHASE AGREEMENTPage 22 

 

 

If to Purchaser: Carter Validus Properties, LLC,
a Delaware limited liability company
4211 W. Boy Scout Blvd.
Suite 500
Tampa, FL 33607
Attention: Lisa Drummond
Facsimile: (813) 287-0397
Telephone: (813) 387-1691
Email: ldrummond@carterusa.com

 

With a copy to: GrayRobinson, P.A.
201 North Franklin Street, Suite 2200
Tampa, Florida 33602
Attention: Stephen L. Kussner, Esquire
Facsimile: (813) 273-5145
Telephone: (813) 273-5296
Email: stephen.kussner@gray-robinson.com

 

Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered upon receipt, or
(b) sent by a nationally recognized overnight courier, in which case it shall be
deemed delivered one business day after deposit with such courier, (c) by
facsimile transmission, in which case notice shall be deemed delivered upon
receipt of confirmation of transmission and provided a copy is also delivered
via email transmission, or (d) delivered by hand delivery, in which case it
shall be deemed delivered upon receipt. The above addresses may be changed by
written notice to the other party; provided, however, that no notice of a change
of address shall be effective until actual receipt of such notice. Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice.

 

9.6                 Time of Essence. Time is of the essence in this Agreement.

 

9.7                 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed via facsimile or by sending copies of the executed Agreement via email
followed by regular mail of the originals and shall be considered executed and
binding upon receipt of the fax or email of the signature page of the last of
the party’s signature to this Agreement.

 

9.8                 Captions and Interpretation. The captions in this Agreement
are inserted for convenience of reference and in no way define, describe or
limit the scope or intent of this Agreement or any of the provisions hereof.
Where required for proper interpretation, words in the singular shall include
the plural, and words of any gender shall include all genders

 

9.9                 Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.

 

9.10             Entire Agreement; Modifications. This Agreement contains the
entire agreement between the parties relating to the transactions contemplated
hereby and all prior or contemporaneous agreements, understandings,
representations or statements, oral or written, are superseded hereby. No
waiver, modification amendment, discharge or change of this Agreement shall be
valid unless the same is in writing and signed by the party against which the
enforcement of such modification, waiver, amendment discharge or change is
sought.

 



PURCHASE AGREEMENTPage 23 

 

 

9.11             Partial Invalidity. Any provision of this Agreement which is
unenforceable or invalid or the inclusion of which would affect the validity,
legality or enforcement of this Agreement shall be of no effect, but all the
remaining provisions of this Agreement shall remain in full force and effect.
Furthermore, in lieu of any such invalid, illegal or unenforceable provision,
there will be automatically added to this Agreement a provision as similar to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable

 

9.12             Discharge of Obligations. Except as otherwise expressly
provided herein, the acceptance of the Deed by Purchaser at Closing shall be
deemed to be a full performance and discharge of every representation, warranty
and covenant made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions hereof, and such
representations, warranties and covenants shall be deemed to merge into the
documents delivered at Closing.

 

9.13             Limited Liability. Purchaser agrees that it does not have and
will not have any claims or causes of action against any disclosed or
undisclosed officer, director, employee, trustee, shareholder, partner,
principal, parent, subsidiary or other affiliate of Seller, or any officer,
director, employee, trustee, shareholder, partner or principal of any such
parent, subsidiary or other affiliate (collectively, “Sellers’ Affiliates”),
arising out of or in connection with this Agreement or the transactions
contemplated hereby. Purchaser agrees to look solely to Seller and its assets
for the satisfaction of any liability or obligation arising under this Agreement
or the transactions contemplated hereby, or for the performance of any of the
covenants, warranties or other agreements contained herein, and further agrees
not to sue or otherwise seek to enforce any personal obligation against any of
Sellers’ Affiliates with respect to any matters arising out of or in connection
with this Agreement or the transactions contemplated hereby. The provisions of
this Section 9.13 shall survive the termination of this Agreement and the
Closing.

 

9.14             No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.

 

9.15             Further Assurances. Both Seller and Purchaser agree that it
will without further consideration execute and deliver such other documents and
take such other action, whether prior or subsequent to Closing, as may be
reasonably requested by the other party to consummate more effectively the
transactions contemplated hereby.

 

9.16             Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

 

9.17             Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
of Texas, in which event the period shall run until the end of the next day
which is neither a Saturday, Sunday or legal holiday. The final day of any such
period shall be deemed to end at 5 p.m., Dallas, Texas time.

 

9.18             Applicable Law. THIS AGREEMENT IS PERFORMABLE IN DALLAS COUNTY,
TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF TEXAS. PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS. IF
EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS OF SUCH
PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

 



PURCHASE AGREEMENTPage 24 

 

 

9.19             Municipal Utility District Notices. Purchaser agrees that if
the Property or any portion thereof is located in a municipal utility district,
Purchaser will, within five (5) days after request by Seller, execute any and
all notices which, in the opinion of counsel for Seller, are required by law to
be given to Purchaser with respect to the Property.

 

9.20             Exhibits and Schedules. The following schedules or exhibits
attached hereto (herein sometimes being referred to as “Exhibit”) shall be
deemed to be an integral part of this Agreement:

 

Exhibit A Legal Description;

Exhibit B Property Documents

Exhibit C Special Warranty Deed

Exhibit D Bill of Sale

Exhibit E Assignment of Leases and Security Deposits

Exhibit F Assignment and Assumption of Intangible Property and Other Rights

Exhibit G Tenant Notice Letters

Exhibit H FIRPTA Affidavit

Exhibit I Agreement Regarding Disclaimers

Exhibit J Form of Tenant Estoppel

Schedule 5.1(i) Leasing Commission Schedule

 

9.21             Tender of Offer. Upon execution of this Agreement by Purchaser
and delivery of same to Seller, this Agreement shall constitute an offer which
has been submitted by Purchaser to Seller for Seller’s approval. By executing
this Agreement and submitting same to Seller, Purchaser acknowledges and agrees
as follows: (a) this Agreement may be approved or disapproved by Seller in its
sole and unfettered discretion, with Seller having the right to disapprove this
Agreement for any reason whatsoever, and (b) Seller’s approval of this Agreement
shall be evidenced only by Seller’s execution of this Agreement and delivery of
a counterpart hereof executed by both Seller and Purchaser to the Title Company.
Purchaser acknowledges that Purchaser has not, will not and cannot rely upon any
other statement or action of Seller or its representatives as evidence of
Seller’s approval of this Agreement.

 

9.22             Like Kind Exchange. In the event that Seller elects to sell the
Property as part of a like kind exchange pursuant to Section 1031 of the
Internal Revenue Code, Purchaser agrees to cooperate with Seller in connection
therewith and to execute and deliver all documents which reasonably may be
required to effectuate such exchange as a qualified transaction pursuant to
Section 1031 of the Code; provided that: (a) the Closing shall not be delayed;
(b) Purchaser incurs no additional cost or liability in connection with the
like-kind exchange; (c) Seller pays all costs associated with the like-kind
exchange; and (d) Purchaser is not obligated to take title to any property other
than the Property.

 

9.23             Press Releases. All media releases, public announcements and
public disclosures by Purchaser or Purchaser’s Representatives shall be
coordinated with and approved in writing by Seller prior to the release thereof.
Except for any announcement intended solely for internal distribution by
Purchaser or any disclosure required by legal, accounting or regulatory
requirements beyond the reasonable control of Purchaser, all media releases,
public announcements or public disclosures (including, but not limited to,
promotional or marketing material) by Purchaser or its employees or agents
relating to this Agreement or its subject matter, or including the name, trade
name, trade mark, or symbol of Seller or any affiliate of Seller, shall be
coordinated with and approved in writing by Seller prior to the release thereof.
Purchaser shall not represent directly or indirectly that any contract or any
service provided by Purchaser to Seller has been approved or endorsed by Seller
or include the name, trade name, trade mark, or symbol of Seller or any
affiliate of Seller without Seller’s express written consent. The provisions of
this Section 9.23 shall survive the Closing or any termination of this
Agreement.

 



PURCHASE AGREEMENTPage 25 

 

 

9.24             Attorney’s Fees Any party to this Agreement who is the
prevailing party in any legal proceeding against the other party brought under
or with respect to this Agreement or transaction will be additionally entitled
to recover court costs and reasonable attorneys’ fees from the non-prevailing
party.

 

9.25             No Recording of Contract. Neither this Agreement nor any
memorandum or short form hereof shall be recorded or filed in any public land or
other public records of any jurisdiction by Purchaser and any attempt to do so
may be treated by Seller as a default of this Agreement thereof entitling Seller
to terminate this Agreement and retain the Earnest Money pursuant to Section 6.1
hereof. Notwithstanding any such termination under this Section 9.25, Purchaser
shall be obligated to execute an instrument in recordable form releasing this
Agreement, and Purchaser’s obligations pursuant to this Section 9.25 shall
survive any termination of this Agreement as a surviving obligation.

 

9.26             Effective Date. The “Effective Date” of this Agreement shall be
the date the last of Purchaser and Seller executes and delivers this Agreement
to the other.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

PURCHASE AGREEMENTPage 26 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

  SELLER:     Dated: __________ BEHRINGER HARVARD 1221 COIT LP,
a Texas limited partnership       By:  Behringer Harvard 1221 Coit GP, LLC,
a Texas limited liability company
        By:       Name:       Title:  

 



  PURCHASER:     Dated: __________ CARTER VALIDUS PROPERTIES, LLC,
a Delaware limited liability company             By:       Name:       Title:  







PURCHASE AGREEMENTPage 27 

 

 

ACKNOWLEDGMENT BY TITLE COMPANY

 

The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the ___ day of _______________
2012, and (b) Earnest Money from Purchaser in the amount of ____________________
Dollars ($_______________) on the ___ day of _______________ 2012.

 



  CHICAGO TITLE INSURANCE COMPANY         By:       Name:       Title:  



 

PURCHASE AGREEMENTPage 28 

 

 

EXHIBIT A

Legal Description

 

Being all of that certain tract of land situated in the Martha McBride Survey,
Abstract No. 553, Collin County, Texas, as described in deed to Premier
Wholesale Club, Inc., and recorded in Volume 2267, Page 438, Deed Records,
Collin County, Texas, also being all of Lot 1, Block 1, AMWC/Coit Road Warehouse
Addition, an addition to the City of Plano, as recorded in Cabinet F, Page 621,
Plat Records, Collin County, Texas, and as shown by replat recorded in Cabinet
G, Page 97, said Plat Records, and being more particularly described by metes
and bounds as follows:

 

BEGINNING at the Southwest corner of the remainder of that certain tract of land
as described in deed to J.D. Sims and Co. and recorded in Volume 1958, Page 462,
of said Deed Records also being on the north line of that certain tract of land
as described in deed to Westwind Properties, Inc. and recorded in Volume 1803,
Page 534, of said Deed Records;

 

THENCE North 89 degrees 26 minutes 36 seconds West, 554.28 feet along said
northerly line to a one inch iron rod, found, being the northwesterly corner of
said Westwind tract, also being on the easterly right-of-way line of Commerce
Street (a 60 foot wide public right-of-way);

 

THENCE North 00 degrees 54 minutes 00 seconds East, 477.28 feet along said
easterly right-of-way line to a one inch iron rod found, being the southwesterly
corner of the remainder of that certain tract of land as described in deed to
Charles Gartner and recorded in Volume 1007, Page 184, of said Deed Records;

 

THENCE South 89 degrees 06 minutes 00 seconds East, 800.00 feet along the
southerly line of said Gartner tract to an “X” cut set in concrete being the
southeasterly corner of said Gartner tract, also being on the westerly
right-of-way line of Coit Road (a 130’ right-of-way);

 

THENCE South 00 degrees 23 minutes 00 seconds West, 212.48 feet along said
westerly right-of-way line to an “X” cut found, being the northeasterly corner
of the aforementioned Sims tract;

 

THENCE North 89 degrees 06 minutes 00 seconds West, 247.65 feet along the
northerly line of said Sims tract to a one inch iron rod, found, being the
northwesterly corner of said Sims tract;

 

THENCE South 00 degrees 54 minutes 00 seconds West, 261.49 feet along the
westerly line of said Sims tract to the POINT OF BEGINNING and containing
316,036 square feet or 7.255 acres of land, more or less.



 

Exhibit A - Page 1

 

 

EXHIBIT B

PRoperty DOCUMENTS

 

Seller shall deliver the following Property Documents to Purchaser through a
secure website or make available at the Property to the extent in Seller’s
possession:

 

1.                  Copies of all Leases, including any and all modifications or
amendments thereto.

 

2.                  A rent roll for the Property for the month in which this
Agreement is executed, or if not yet available, the most recently available
month, in the form customarily prepared for Seller by the current manager of the
Property.

 

3.                  Copies of all vendor and service contracts to which Seller
is a party that are currently in effect with respect to the Property, including,
but not limited to, all agreements for the provision of janitorial, maintenance,
trash removal, landscaping and security services, to the extent in Seller’s
possession.

 

4.                  Copies of all leasing commission agreements with respect to
the Property to which Seller is a party.

 

5.                  Operating statements for the Property for the most recent
twelve (12) months (or the period of Seller’s ownership of the Property, if
less) in the format customarily prepared for Seller by the current manager of
the Property.

 

6.                  An inventory of the Personal Property, if any, to be
conveyed to Purchaser at Closing.

 

7.                  Copies of the ad valorem and personal property tax
statements covering the Property for the current tax year (if available) and for
the previous two (2) years (or the period of Seller’s ownership of the Property,
if less).

 

8.                  All Governmental licenses and permits issued to Seller with
respect to the Property to the extent in Seller’s possession, including
specifically, without limitation, building permits, certificates of occupancy,
and special or conditional use permits in Seller’s possession.

 

9.                  Plans and specifications for the Improvements, to the extent
in Seller’s possession.

 

10.              Copies of all guaranties and warranties covering the Property,
to the extent in Seller’s possession.

 

11.              Any current environmental reports prepared for Seller with
respect to the Property which are in Seller’s possession.

  

Exhibit B - Page 1

 

 

EXHIBIT C

SPECIAL WARRANTY DEED

 



THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF COLLIN §  





 

THAT BEHRINGER HARVARD 1221 COIT LP, a Texas limited partnership (hereinafter
referred to as “Grantor”), for and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration to it in hand paid by
____________________, a ____________________ (hereinafter referred to as
“Grantee”), whose mailing address is ________________________________________,
the receipt and sufficiency of which consideration are hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL and CONVEY, unto Grantee all of the real property situated in
Collin County, Texas, described on Exhibit A attached hereto and made a part
hereof for all purposes, together with all and singular the rights, benefits,
privileges, easements, tenements, hereditaments and appurtenances thereon or in
anywise appertaining thereto, and together with all improvements situated
thereon and any right, title and interest of Grantor in and to adjacent streets,
alleys and rights-of-way (said land, rights, benefits, privileges, easements,
tenements, hereditaments, appurtenances, improvements and interests being
hereinafter referred to collectively as the “Property”).

 

This conveyance is made subject to all presently recorded instruments which are
valid and affect the Property as well as shortages in area, encroachments,
overlapping of improvements, and all matters affecting the Property which are
visible or would be revealed by a survey thereof (such matters being referred to
herein as the “Permitted Exceptions”).

 

TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof, except as to the exceptions to conveyance and warranty contained
herein, by, through or under Grantor, but not otherwise.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN A WRITTEN INSTRUMENT SIGNED BY BOTH
GRANTOR AND GRANTEE, GRANTOR HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY,
GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
OR CONCERNING (i) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF AND OF THE
PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH GRANTEE MAY ELECT TO CONDUCT
THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS OR CONDITIONS THEREON
(INCLUDING THE PRESENCE OF ASBESTOS) OR COMPLIANCE WITH ANY OR ALL APPLICABLE
LAWS, RULES OR REGULATIONS; (ii) THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY,
LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR
OTHERWISE; AND (iii) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION IN
COMPLIANCE WITH ANY LAWS, ORDINANCES, ORDERS, RULES OR REGULATIONS OF ANY
GOVERNMENTAL OR QUASIGOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE
PROPERTY OR ANY PORTION THEREOF. GRANTEE ACKNOWLEDGES THAT IT WILL INSPECT THE
PROPERTY AND GRANTEE WILL RELY SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY GRANTOR. THE SALE OF
THE PROPERTY IS MADE ON AN “AS IS,” “WHERE IS” BASIS AND WITH ALL FAULTS, AND
GRANTEE EXPRESSLY ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN A
WRITTEN INSTRUMENT SIGNED BY BOTH GRANTOR AND GRANTEE, GRANTOR MAKES NO WARRANTY
OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, TENANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT
OF THE PROPERTY, except that the foregoing shall not be construed to negate the
special warranty of title herein set forth

 



Exhibit C - Page 1

 

 

By acceptance of this Special Warranty Deed, Grantee assumes payment of all
property taxes on the Property for the year _____ and subsequent years.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE FOLLOWS.

 

Exhibit C - Page 2

 

 

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ___ day of _______________ 20__.

 

 

  GRANTOR:     Dated: __________ BEHRINGER HARVARD 1221 COIT LP,
a Texas limited partnership       By:  Behringer Harvard 1221 Coit GP, LLC,
a Texas limited liability company         By:       Name:       Title:  



 



THE STATE OF TEXAS §     §   COUNTY OF DALLAS §  





 

This instrument was acknowledged before me on the ___ day of _______________
20__, by ____________________, ____________________ of Behringer Harvard 1221
Coit GP, LLC, a Texas limited liability company, general partner of Behringer
Harvard 1221 Coit LP, a Texas limited partnership, on behalf of said limited
partnership.

 



              Notary Public, State of Texas               Printed Name of Notary
Public

 

[SEAL]

 

Exhibit C - Page 3

 

 

EXHIBIT A
to Special Warranty Deed

LEGAL DESCRIPTION

 

[Legal description to be inserted]

 

Exhibit C - Page 4

 

 

EXHIBIT D

BILL OF SALE

 

Seller, BEHRINGER HARVARD 1221 COIT LP, a Texas limited partnership (“Seller”),
having its principal place of business at Dallas, Texas, in consideration of Ten
Dollars ($10.00), receipt of which is hereby acknowledged, does hereby sell,
assign, transfer and set over to ____________________, a ____________________
(“Purchaser”), the following described personal property, to-wit:

 

All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof, excepting therefrom any furniture,
furnishings, fixtures, business equipment or articles of personal property
belonging to tenants occupying the improvements situated on said real estate, or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in connection with the sale and purchase of the real property and
improvements thereon described in that certain Purchase Agreement between Seller
and Purchaser dated _______________, 20__.

 

SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR
PURPOSE IN RESPECT OF THE FOREGOING PROPERTY, AND THE SAME IS SOLD IN “AS IS,
WHERE IS” CONDITION, WITH ALL FAULTS. BY EXECUTION OF THIS BILL OF SALE,
PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE FOREGOING PROPERTY FOR ANY PARTICULAR PURPOSE, THAT SELLER MAKES
NO WARRANTY OF MERCHANTABILITY, QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND THAT THE FOREGOING PROPERTY IS BEING SOLD TO PURCHASER WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this ___ day of
_______________ 20__.

 



  SELLER:     BEHRINGER HARVARD 1221 COIT LP,
a Texas limited liability company       By:  Behringer Harvard 1221 Coit GP,
LLC,
a Texas limited liability company         By:       Name:       Title:  

  

Exhibit D - Page 5

 

 

EXHIBIT A
to Bill of Sale

LEGAL DESCRIPTION

 

[Legal description to be inserted]



 

Exhibit D - Page 6

 

 

EXHIBIT E

ASSIGNMENT OF LEASES AND SECURITY DEPOSITS

 



THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF COLLIN §  





 

BEHRINGER HARVARD 1221 COIT LP, a Texas limited partnership (“Assignor”), in
consideration of the sum of Ten Dollars ($10.00) in hand paid and other good and
valuable consideration, the receipt of which is hereby acknowledged, hereby
assigns, transfers, sets over and conveys to ____________________, a
____________________ (“Assignee”), all of Assignor’s right, title and interest
in and to all leases, including any and all security deposits made by tenants
pursuant to said leases, in effect at the real property in Collin County, Texas,
more particularly described on Exhibit A attached hereto (“Existing Leases”);
provided, however, that Assignor reserves and retains for itself any and all
claims and causes of action that have accrued to Assignor under Existing Leases
prior to the effective date of this Assignment of Leases and Security Deposits.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the ___ day of _______________ 20__.

 



  ASSIGNOR:     BEHRINGER HARVARD 1221 COIT LP,
a Texas limited partnership       By:  Behringer Harvard 1221 Coit GP, LLC,
a Texas limited liability company         By:       Name:       Title:  

 



Exhibit E - Page 1

 



 



THE STATE OF TEXAS §     §   COUNTY OF DALLAS §  





 

This instrument was acknowledged before me on the ___ day of _______________
20__, by ____________________, ____________________ of Behringer Harvard 1221
Coit LP, a Texas limited partnership, on behalf of said limited partnership.

 



              Notary Public

 

Exhibit E - Page 2

 

 

ACCEPTANCE

 

Assignee hereby accepts the foregoing Assignment of Leases and Security Deposits
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Existing Leases hereby assigned, which arise on or after the effective date
hereof, including the return of security deposits, and does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages, causes
of action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of Assignee from and after the effective date hereof to fulfill, perform
and discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Existing Leases assigned hereunder,
including the return of security deposits, which arise on or after the effective
date hereof.

 

IN WITNESS WHEREOF, this Acceptance has been executed to be effective as of the
___ day of _______________ 20__.

 



          ASIGNEE:   ____________________,
a __________ __________

 

  By:     Name:     Title:  



 



THE STATE OF __________ §     §   COUNTY OF __________ §  





 

This instrument was acknowledged before me on the ___ day of _______________
20__, by ____________________, ____________________ of ____________________, a
____________________, on behalf of said ____________________.

 



              Notary Public

 



Exhibit E - Page 3

 

 

EXHIBIT A
to Assignment of Leases and Security Deposits

LEGAL DESCRIPTION

 

[Property description to be inserted]

 

Exhibit E - Page 4

 

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
AND OTHER RIGHTS

 



THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF COLLIN §  





 

FOR VALUE RECEIVED, BEHRINGER HARVARD 1221 COIT LP, a Texas limited partnership
(“Assignor”), hereby conveys, assigns, transfers, and sets over unto
____________________, a ____________________ (“Assignee”), all the right, title
and interest of Assignor in and to any and all intangible property owned by
Assignor and used in connection with the real estate described on Exhibit A
attached hereto and made a part hereof, and the buildings and improvements
located thereon (“Property”), including without limitation, the right, if any,
to use the name “____________________ Office Building” (specifically excluding,
however the name “Behringer Harvard,” any derivative thereof or any name which
includes the name “Behringer Harvard” or any derivative thereof), all plans and
specifications in the possession of Assignor which were prepared in connection
with any of the Property, all assignable licenses, permits and warranties now in
effect with respect to the Property, all assignable written contracts and
commitments, if any, described on Exhibit B attached hereto and made a part
hereof, all assignable equipment leases and all rights of Assignor thereunder
relating to equipment located on the Property which will survive the closing
hereunder, but excluding cash on hand and in bank and escrow accounts, and
further excluding any furniture, furnishings, fixtures, business equipment or
articles of personal property belonging to tenants occupying the Property or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in accordance with that certain Purchase Agreement between Assignor, as
seller, and Assignee, as purchaser, dated _______________, 20__, for the sale
and purchase of the Property.

 

This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.

 

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.

 

Exhibit F - Page 1

 

 

IN WITNESS WHEREOF, Assignor has executed this Assignment and Assumption of
Intangible Property and Other Rights to be effective as of the ___ day of
_______________ 20__.

 



  ASSIGNOR:     BEHRINGER HARVARD 1221 COIT LP,
a Texas limited partnership       By:  Behringer Harvard 1221 Coit GP, LLC,
a Texas limited liability company         By:       Name:       Title:  

   

Exhibit F - Page 2

 

 

ACCEPTANCE

 

Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising or required from and after the date hereof
with respect to the above-described property, and does hereby agree to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of the undersigned from and after the date hereof to fulfill, perform,
discharge and observe all of the various obligations, covenants, conditions and
provisions with respect to the above-described property.

 

IN WITNESS WHEREOF, this Acceptance has been executed by Assignee to be
effective as of the ___ day of _______________ 20__.

 





          ASIGNEE:   ____________________,
a __________ __________

 

  By:     Name:     Title:  



  

Exhibit F - Page 3

 

 

EXHIBIT A
to Assignment and Assumption of Intangible Property and Other Rights

LEGAL DESCRIPTION

 

[Property description to be inserted]

 

Exhibit F - Page 4

 

 

EXHIBIT B
to Assignment and Assumption of Intangible Property and Other Rights

SERVICE CONTRACTS

 

[List of Service Contracts to be inserted]

 

Exhibit F - Page 5

 

 

EXHIBIT G

Notice of Purchase and Lease Assignment to Tenants

 

_______________, 20___

 

[Name and Address of Tenant]

Re: Sale of ____________________

Gentlemen:

 

Please be advised that ____________________ (“Purchaser”) has purchased the
captioned property, in which you occupy space as a tenant pursuant to a lease
dated _______________, 20___ (the “Lease”), from BEHRINGER HARVARD _____________
(“Behringer Harvard”), the previous owner thereof. In connection with such
purchase, Behringer Harvard has assigned its interest as landlord in the Lease
to Purchaser and has transferred your security deposit in the amount of
$_______________ (the “Security Deposit”) to Purchaser. Purchaser specifically
acknowledges the receipt of and responsibility for the Security Deposit, the
intent of Purchaser and Behringer Harvard being to relieve Behringer Harvard of
any liability for the return of the Security Deposit.

 

All rental and other payments that become due subsequent to the date hereof
should be payable to ____________________ and should be addressed as follows:

 

____________________
____________________
____________________

 

In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to ____________________ at the address above.

 







  Very truly yours,     ____________________,
a __________ __________

 

  By:     Name:     Title:  



   

Exhibit G - Page 1

 

 





  TRANSFER ACKNOWLEDGED:     BEHRINGER HARVARD 1221 COIT LP,
a Texas limited partnership       By:  Behringer Harvard 1221 Coit GP, LLC,
a Texas limited liability company         By:       Name:       Title:  

    

Exhibit G - Page 2

 

 

EXHIBIT H

FIRPTA AFFIDAVIT

 

 



THE STATE OF TEXAS §     §   COUNTY OF DALLAS §  





 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ____________________, a __________ __________ (“Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by BEHRINGER HARVARD 1221 COIT LP, a Texas limited partnership
(“Transferor”), the undersigned hereby certifies as follows:

 

1.                  Transferor is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);

 

2.                  Transferor’s U.S. employer identification number is:
#____________________;

 

3.                  Transferor’s office address is 15601 Dallas Parkway, Suite
600, Addison, Texas 75001.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

 



Exhibit H - Page 1

 

 

EXECUTED to be effective as of the ___ day of _______________ 20__.

 



  TRANSFEROR:     BEHRINGER HARVARD 1221 COIT LP,
a Texas limited partnership       By:  Behringer Harvard 1221 Coit GP, LLC,
a Texas limited liability company         By:       Name:       Title:  

  

SWORN TO AND SUBSCRIBED BEFORE ME this ___ day of _______________ 20__.

 

 



              Notary Public



 

Exhibit H - Page 2

 

 

EXHIBIT I

AGREEMENT REGARDING DISCLAIMERS

 

This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the ___ day of _______________ 20__, by ____________________, a __________
__________ (“Purchaser”), for the benefit of BEHRINGER HARVARD 1221 COIT LP, a
Texas limited partnership (“Seller”).

 

RECITALS

 

A. Seller and Purchaser executed that certain Purchase Agreement (herein so
called) dated to be effective as of the ___ day of _______________ 20___,
regarding the sale and purchase of certain property more specifically described
therein (the “Property”).

 

B. The Purchase Agreement requires that at Closing (as defined in the Purchase
Agreement) Purchaser and its counsel shall execute this Agreement;

 

NOW THEREFORE, Purchaser does hereby confirm and agree as follows:

 

1.                  No Reliance. Purchaser acknowledges and agrees that
Purchaser has had ample opportunity to review documents concerning the Property
and to conduct physical inspections of the Property, including specifically,
without limitation, inspections regarding the environmental condition of the
Property, the structural condition of the Property, and the compliance of the
Property with the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et
seq. Purchaser hereby represents, warrants and agrees that (a) Purchaser has
examined the Property and is familiar with the physical condition thereof and
has conducted such investigations of the Property (including without limitation
the environmental condition thereof) as Purchaser has deemed necessary to
satisfy itself as to the condition of the Property and the existence or
nonexistence, or curative action to be taken with respect to, any hazardous or
toxic substances on or discharged from the Property, (b) except as expressly set
forth in Section 5.1 of the Purchase Agreement, neither Seller nor Broker (as
defined in the Purchase Agreement), nor any affiliate, agent, officer, employee
or representative of any of the foregoing has made any verbal or written
representations, warranties, promises or guarantees whatsoever to Purchaser,
express or implied, and in particular, that no such representations, warranties,
guarantees or promises have been made with respect to the physical condition,
operation, or any other matter or thing affecting or related to the Property or
the offering or sale of the Property, and (c) Purchaser has not relied upon any
representations, warranties, guarantees or promises or upon any statements made
or any information provided concerning the Property provided or made by Seller
or Broker, or their respective agents and representatives, and Purchaser has
elected to purchase the Property after having made and relied solely on its own
independent investigation, inspection, analysis, appraisal and evaluation of the
Property and the facts and circumstances related thereto. Without limiting the
generality of the foregoing, Purchaser acknowledges and agrees that neither
Seller nor Broker has any obligation to disclose to Purchaser, and shall have no
liability for its failure to disclose to Purchaser, any information known to it
relating to the Property. Purchaser acknowledges and agrees that all materials,
data and information delivered to Purchaser by or through Seller or Broker in
connection with the transaction contemplated herein have been provided to
Purchaser as a convenience only and that any reliance on or use of such
materials, data or information by Purchaser shall be at the sole risk of
Purchaser.

 



Exhibit I - Page 1

 

 

2.                  Disclaimers. PURCHASER ACKNOWLEDGES AND AGREES THAT THE
PROPERTY HAS BEEN SOLD AND CONVEYED TO PURCHASER AND PURCHASER HAS ACCEPTED THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS.” EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5.1 OF THE PURCHASE AGREEMENT AND THE LIMITED
WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED FROM SELLER TO PURCHASER,
SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY. WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING SENTENCE OR ANY OTHER DISCLAIMER SET
FORTH HEREIN, SELLER AND PURCHASER HEREBY AGREE THAT SELLER HAS NOT MADE AND IS
NOT MAKING ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR
ORAL, AS TO (A) THE NATURE OR CONDITION, PHYSICAL OR OTHERWISE, OF THE PROPERTY
OR ANY ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF
HABITABILITY, SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR
PURPOSE, (B) THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR
ENGINEERING OF THE IMPROVEMENTS OR THE STATE OF REPAIR OR LACK OF REPAIR OF ANY
OF THE IMPROVEMENTS, (C) THE QUALITY OF THE LABOR OR MATERIALS INCLUDED IN THE
IMPROVEMENTS, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS, TOPOGRAPHICAL
FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF UTILITIES OR OTHER
CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE PROPERTY OR ANY USE
TO WHICH PURCHASER MAY PUT THE PROPERTY, (E) ANY CONDITIONS AT OR WHICH AFFECT
OR MAY AFFECT THE PROPERTY WITH RESPECT TO ANY PARTICULAR PURPOSE, USE,
DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE, CONFIGURATION,
LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES, VALUE, MAKE, MODEL,
COMPOSITION, AUTHENTICITY OR AMOUNT OF THE PROPERTY OR ANY PART THEREOF,
(G) EXCEPT FOR THE LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED,
THE NATURE OR EXTENT OF TITLE TO THE PROPERTY, OR ANY EASEMENT, RIGHT-OF-WAY,
LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONTRACT, CONDITION
OR OTHERWISE THAT MAY AFFECT TITLE TO THE PROPERTY, (H) ANY ENVIRONMENTAL,
GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR OTHER CONDITION OR HAZARD OR THE
ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER AFFECTING IN ANY MANNER THE
PROPERTY, INCLUDING BUT NOT LIMITED TO, THE ABSENCE OF ASBESTOS OR ANY
ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT TO THE PROPERTY,
(I) THE COMPLIANCE OF THE PROPERTY OR THE OPERATION OR USE OF THE PROPERTY WITH
ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS, ORDINANCES OR
REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS,
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY WORK BE REQUIRED TO PUT
THE PROPERTY IN COMPLIANCE WITH ANY APPLICABLE LAWS, OR SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH WORK, CLEAN-UP,
REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT
THE SOLE COST AND EXPENSE OF PURCHASER.

 



Exhibit I - Page 2

 

 

3.                  DTPA Waiver. Purchaser acknowledges and agrees, on its own
behalf and on behalf of its assigns and successors, that the Texas Deceptive
Trade Practices — Consumer Protection Act, Subchapter E of Chapter 17 of the
Texas Business and Commerce Code (the “DTPA”), is not applicable to this
transaction. Accordingly, Purchaser’s rights and remedies with respect to this
transaction, and with respect to all acts or practices of the other, past,
present or future, in connection with this transaction, shall be governed by
legal principles other than the DTPA. In furtherance of the foregoing, Seller
and Purchaser agree as follows:

 

(a)                Purchaser represents that it is a business consumer and that
it is acquiring the Property for commercial or business use. Purchaser further
represents that it has knowledge and experience in financial and business
matters that enable it to evaluate the merits and risks of the business
transaction that is the subject of the Purchase Agreement (including the
acquisition of the Property). Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.

 

(b)               Purchaser represents that it has been represented by legal
counsel in seeking or acquiring the Property and that the transaction
contemplated by the Purchase Agreement does not involve the purchase or lease of
a family residence occupied or to be occupied as the residence of Purchaser.
Concurrently with the execution of this Agreement, Purchaser shall cause its
legal counsel to sign a copy of this Agreement in the space provided below for
the purpose of complying with Section 17.42(a)(3) of the DTPA.

 

(c)                Purchaser agrees, on its own behalf and on behalf of its
assigns and successors, that all of its rights and remedies under the DTPA are
WAIVED AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with the business transaction that is the subject of the
Purchase Agreement (including the acquisition of the Property) whether such acts
or practices occur before or after the execution of this Agreement; provided,
however, notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.

 

4.                  Survival of Disclaimers. Seller and Purchaser agree that the
provisions of this Agreement shall survive Closing.

 



Exhibit I - Page 3

 

 





  PURCHASER:       ____________________,
a __________ __________

 

  By:     Name:     Title:  



  

Exhibit I - Page 4

 

 

EXHIBIT J

TENANT ESTOPPEL CERTIFICATE

 

To:

 

Re:Property Address: ____________________
Lease Date: _______________, 20___
Between ____________________, Landlord
and ____________________, Tenant
Square Footage Leased: __________
Suite No. __________
Floor __________

 

The undersigned Tenant under the above-referenced lease (“Lease”) certifies to
____________________ the following:

 

(1)               The above-described lease has not been canceled, modified,
assigned, extended or amended except at follows: ____________________.

 

(2)               Rent has been paid to the first day of the current month and
all additional rent has been paid and collected in a current manner. There is no
prepaid rent, except $_______________ and the amount of security deposit is
$_______________.

 

(3)               We took possession of the leased premises on _______________,
20___, and commenced to pay rent on _______________, 20___. Rent is currently
payable in the amount of $_______________ monthly.

 

(4)               The Lease terminates on _______________, 20___, and we have
the following renewal option(s): ____________________.

 

(5)               We have received payment from Landlord for all construction
allowances, tenant improvement allowances and other concessions pursuant to the
Lease, if applicable.

 

(6)               All work to be performed for us under the Lease has been
performed as required and has been accepted by us, except ____________________.

 

(7)               The Lease is: (a) in full force and effect; (b) free from
default; and (c) we have no claims against the Landlord or offsets against rent.

 

(8)               The undersigned has received no notice of prior sale, transfer
or assignment, hypothecation or pledge of the said Lease or of the rents
received therein, except ____________________.

 

(9)               The undersigned has not assigned or sublet the said Lease nor
does the undersigned hold the premises under assignment or sublease, except
____________________.

 



Exhibit J - Page 5

 

 

(10)           The base year for operating expenses and real estate taxes, as
defined in the said lease is __________.

 

(11)           The undersigned has no other interest in any other part of the
building of which the premises form a part or to any personal property
appurtenant thereto or used in connection therewith except ____________________.

 

(12)           The undersigned has no right or option pursuant to the said lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part.

 

(13)           There are no other agreements written or oral between the
undersigned and the Landlord with respect to the Lease and/or the leased
premises and building.

 

(14)           The statements contained herein may be relied upon by the
Landlord under the said Lease and by any prospective purchaser of the fee of the
premises.

 

If we are a corporation, the undersigned is a duly appointed officer of the
corporation signing this certificate and is the incumbent in the office
indicated under his name.

 

In any event, the undersigned individual is duly authorized to execute this
certificate.

 

Dated this ___ day of _______________ 20___.

 







  TENANT:       ____________________,
a __________ __________

 

  By:     Name:     Title:  



 



Exhibit J - Page 6

 

 

SCHEDUle 5.1(I)

lEASING cOMMISSION sCHEDULE

 

none

 



Schedule 5.1(i) - Page 1

 

 

 

